Exhibit 10.4
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
          Unless otherwise defined herein, the terms defined in the Atmel
Corporation 2005 Stock Plan (the “Plan”) shall have the same defined meanings in
this Notice of Grant of Restricted Stock Units (the “Notice of Grant”).
          Name:
          Address:
          You have been granted an Award of restricted stock units (“Restricted
Stock Units”), subject to the terms and conditions of the Plan and this Notice
of Grant, the Restricted Stock Unit Agreement, attached hereto as Exhibit A, and
the Performance Matrix, attached hereto as Exhibit B (together, the “Award
Agreement”), as follows:

         
 
  Grant Number:    
 
     
 
 
       
 
  Grant Date:    
 
     
 
 
       
 
  Maximum Number of
Restricted Stock Units:   [INSERT]
 
       
 
  Performance Period:   July 1, 2008 through December 31, 2012
 
       
 
  Performance Matrix:   The number of Restricted Stock Units, if any, in which
you may vest in accordance with the Vesting Schedule below will depend upon
achievement of goals for the Company’s Operating Margin during the Performance
Period and will be determined in accordance with paragraph 1 of Exhibit A and
the Performance Matrix, attached hereto as Exhibit B.
 
       
 
  Vesting Schedule:   The Participant will vest on the date the Administrator
determines the number of Restricted Stock Units earned in accordance with
paragraph 1 of Exhibit A and the Performance Matrix, attached hereto as
Exhibit B (a “Vesting Date”), provided that such determination will be made
within forty-five (45) days after the end of each Quarterly Performance Period
beginning on or after April 1, 2009. Except as otherwise provided in Exhibit A,
the Participant will not vest in the Restricted Stock Units unless he or she
remains a Service Provider through each Vesting Date.

 



--------------------------------------------------------------------------------



 



          Your signature below indicates your agreement and understanding that
this Award is subject to and governed by the terms and conditions of the Plan
and this Award Agreement. For example, important additional information on
vesting and forfeiture of the Restricted Stock Units is contained in paragraphs
3 through 5 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A AND EXHIBIT B,
WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. You
further represent that you have reviewed the Plan and this Award Agreement in
their entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understand all provisions of the Plan
and Award Agreement. You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement. You further agree to notify the
Company upon any change in the residence address indicated below.

             
PARTICIPANT:
      ATMEL CORPORATION:    
 
           
 
 
Signature
      /s/ Steven Laub
 
By: Steven Laub    
 
           
 
 
Print Name
      President and Chief Executive Officer
 
Title    

         
DATED:
   
 
   

     
 
 
   
 
   
 
 
Residence Address
   

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
RESTRICTED STOCK UNIT AGREEMENT
     1. Grant.
          1.1. The Company hereby grants to the Participant under the Plan an
Award of the Maximum Number of Restricted Stock Units set forth on the first
page of this Award Agreement, subject to all of the terms and conditions in this
Award Agreement and the Plan.
          1.2. The number of Restricted Stock Units in which the Participant may
vest, if any, will depend upon achievement of goals for the Company’s Operating
Margin during the Performance Period and will be determined as follows:
               1.2.1. The Company’s Operating Margin for each Quarterly
Performance Period will be determined and certified by the Administrator
following the end of each such Quarterly Performance Period, but in no event
later than forty-five (45) days thereafter.
               1.2.2. Following the end of each Quarterly Performance Period
beginning with the fourth Quarterly Performance Period, but in no event later
than forty-five (45) days thereafter, the Administrator will determine and
certify the Company’s Current Average Operating Margin and the Company’s
Performance Period-To-Date Average Operating Margin.
                    1.2.2.1. If the Company’s (i) Performance Period-To-Date
Average Operating Margin equals or exceeds seven and a half percent (7.5%) and
(ii) the Operating Margin for at least four (4) of the Quarterly Performance
Periods during the Determination Period equals or exceeds ten percent (10%), the
Administrator then will identify the Percent of Maximum Shares Earned by
comparing the Company’s Current Average Operating Margin to the Performance
Matrix, attached hereto as Exhibit B. The Participant will vest on the Vesting
Date for the applicable Determination Period in the number of Restricted Stock
Units determined by (y) multiplying the Maximum Number of Restricted Stock Units
set forth on the first page of this Award Agreement by the Percent of Maximum
Shares Earned determined in accordance with the preceding sentence, rounded down
to the nearest whole Share and (z) subtracting the number of any previously
vested Restricted Stock Units.
                    1.2.2.2. If the Company’s (i) Performance Period-To-Date
Average Operating Margin is less than seven and a half percent (7.5%) or
(ii) the Company’s Operating Margin for at least four of the Quarterly
Performance Periods during the Determination Period did not equal or exceed ten
percent (10%), the Participant will not vest in any Restricted Stock Units on
the Vesting Date for the applicable Determination Period. The number of
Restricted Stock Units in which the

3



--------------------------------------------------------------------------------



 



Participant may vest, if any, will depend upon achievement during subsequent
Quarterly Performance Periods of goals for the Company’s Operating Margin.
          1.3. Definitions.
               1.3.1. For purposes of this Award Agreement, “Annual Revenue”
will have the meaning ascribed to such term in Section 3(d) of the Plan, but
will be determined on a quarterly basis for each Quarterly Performance Period.
Annual Revenue for a Quarterly Performance Period will be adjusted in accordance
with Section 3(jj) of the Plan to exclude the Company’s FAS 123R stock
compensation expense, legal, accounting and related expenses associated with
independent investigations, restructuring and impairment charges, and
acquisition related charges incurred during such Quarterly Performance Period.
               1.3.2. For purposes of this Award Agreement, “Current Average
Operating Margin” will mean:
                    1.3.2.1. As of the end of the fourth Quarterly Performance
Period, the average of the Operating Margins for the first four (4) Quarterly
Performance Periods;
                    1.3.2.2. As of the end of the fifth Quarterly Performance
Period, the average of the (4) four highest Operating Margins for the period
including such Quarterly Performance Period and the four (4) immediately
preceding consecutive Quarterly Performance Periods; and
                    1.3.2.3. As of the end of each Quarterly Performance Period
thereafter, the average of the (4) four highest Operating Margins for the period
including such Quarterly Performance Period and the five (5) immediately
preceding consecutive Quarterly Performance Periods.
               1.3.3. For purposes of this Award Agreement, “Determination
Period” will mean:
                    1.3.3.1. As of the end of the fourth Quarterly Performance
Period and the fifth Quarterly Performance Period, the period including the
first four (4) Quarterly Performance Periods and the first five (5) Quarterly
Performance Periods, respectively;
                    1.3.3.2. As of the end of each Quarterly Performance Period
thereafter, the period including such Quarterly Performance Period and the five
(5) immediately preceding consecutive Quarterly Performance Periods.
               1.3.4. For purposes of this Award Agreement, “Operating Margin”
will mean, as to any Quarterly Performance Period, the percentage equal to the
Company’s Operating Profit for such Quarterly Performance Period divided by the
Company’s Annual Revenue as determined on a quarterly basis for such Quarterly
Performance Period.
               1.3.5. For purposes of this Award Agreement, “Operating Profit”
for a Quarterly Performance Period will have the meaning ascribed to such term
in Section 3(bb) of the Plan. Operating Profit for a Quarterly Performance
Period will be adjusted in accordance with Section 3(jj) of the Plan to exclude
the following from the Company’s operating expenses: FAS 123R stock compensation
expense, legal, accounting and related expenses associated with independent

4



--------------------------------------------------------------------------------



 



investigations, restructuring and impairment charges, and acquisition related
charges incurred during such Quarterly Performance Period.
               1.3.6. For purposes of this Award Agreement, “Performance
Period-To-Date Average Operating Margin” will mean, as of the end of a Quarterly
Performance Period, the average of the Operating Margins for the period
including such Quarterly Performance Period and all previous Quarterly
Performance Periods.
               1.3.7. For purposes of this Award Agreement, “Quarterly
Performance Period” will mean each fiscal quarter of the Company that occurs
during the Performance Period. For the avoidance of doubt, the Performance
Period will consist of eighteen (18) Quarterly Performance Periods commencing on
July 1, 2008.
          1.4. When Shares are paid to the Participant in payment for vested
Restricted Stock units, par value will be deemed paid by the Participant for
each Restricted Stock Unit by services rendered by the Participant to the
Company, and will be subject to the appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 through 5, the Participant will have no right to payment of any
such Restricted Stock Units. Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
     3. Vesting Schedule. Subject to paragraphs 4 and 5, the Restricted Stock
Units awarded by this Award Agreement will vest in the Participant according to
the Vesting Schedule set forth on the first page of this Award Agreement,
subject to the Participant’s continuing to be a Service Provider through each
such Vesting Date.
     4. [insert for certain employees: Change of Control.
          4.1. In the event of a Change of Control during the Performance
Period, the Performance Period shall be deemed to end immediately prior to the
Change of Control. However, the Participant may be entitled to vest in a portion
of the Restricted Stock Units (the “Modified Number of Restricted Stock Units”)
in accordance with the schedule set forth in Section 4.1.1 below. The Modified
Number of Restricted Stock Units will be the amount equal to (A) fifty percent
(50%) of the Maximum Number of Restricted Stock Units set forth on the first
page of this Award Agreement less (B) the number of any previously vested
Restricted Stock Units. In addition, the Participant may be entitled to vest in
an additional number of Restricted Stock Units (the “Additional Modified Number
of Restricted Stock Units”) in accordance with the schedule set forth in
Section 4.1.2 below. The Additional Modified Number of Restricted Stock Units
will be the amount equal to (Y) fifty percent (50%) of the Maximum Number of
Restricted Stock Units set forth on the first page of this Award Agreement less
(Z) the Modified Number of Restricted Stock Units; provided, however, that if
the Participant has previously vested in more than fifty percent (50%) of such
Maximum Number of Restricted Stock Units, the Additional Modified Number of
Restricted Stock Units will be the amount equal to (i) the Maximum Number of
Restricted Stock Units set forth on the first page of this Award Agreement, less
(ii) the number of previously vested Restricted Stock Units.

5



--------------------------------------------------------------------------------



 



By way of example, the following table shows the Modified Number of Restricted
Stock Units and the Additional Modified Number of Restricted Stock Units,
assuming the Participant had been awarded a Maximum Number of Restricted Stock
Units of 100 and assuming the Participant had previously vested in the
Restricted Stock Units set forth below:

                              Scenario 1   Scenario 2   Scenario 3
Already vested RSUs
    30       50       60  
 
                       
Modified Number of Restricted Stock Units
    20       0       0  
 
                       
Additional Modified Number of Restricted Stock Units
    30       50       40  

               4.1.1. Notwithstanding anything to the contrary herein and
subject to Section 16(c) of the Plan, the Modified Number of Restricted Stock
Units will be scheduled to vest in accordance with the following schedule,
subject to the Participant continuing to be a Service Provider through each
vesting date:
                    4.1.1.1. If the Change of Control occurs on or prior to
December 31, 2008 one-seventh (1/7) of the Modified Number of Restricted Stock
Units, rounded down to the nearest whole Share, will vest on December 31, 2008.
The remaining unvested Modified Number of Restricted Stock Units will vest in
equal annual installments on each of the next three (3) annual anniversaries of
December 31, 2008.
                    4.1.1.2. If the Change of Control occurs after December 31,
2008, but on or prior to December 31, 2009, three-sevenths (3/7) of the Modified
Number of Restricted Stock Units, rounded down to the nearest whole Share, will
vest on December 31, 2009. The remaining unvested Modified Number of Restricted
Stock Units will vest in equal annual installments on each of the next two
(2) annual anniversaries of December 31, 2009.
                    4.1.1.3. If the Change of Control occurs after December 31,
2009, but on or prior to December 31, 2010, five-sevenths (5/7) of the Modified
Number of Restricted Stock Units, rounded down to the nearest whole Share, will
vest on December 31, 2010. The remaining unvested Modified Number of Restricted
Stock Units will vest on December 31, 2011.
                    4.1.1.4. If the Change of Control occurs after December 31,
2010, but on or prior to December 31, 2011, one hundred percent (100%) of the
Modified Number of Restricted Stock Units will vest on December 31, 2011.
                    4.1.1.5. If the Change of Control occurs after December 31,
2011, but on or prior to December 31, 2012, one hundred percent (100%) of the
Modified Number of Restricted Stock Units will vest on December 31, 2012.

6



--------------------------------------------------------------------------------



 



               4.1.2. Notwithstanding anything to the contrary herein and
subject to Section 16(c) of the Plan, the Additional Modified Number of
Restricted Stock Units will be scheduled to vest in accordance with the
following schedule, subject to the Participant continuing to be a Service
Provider through each vesting date:
                    4.1.2.1. If the Change of Control is triggered by an
occurrence described in Section 4.3.2(iii) that is not approved by the Board or
an occurrence described in Section 4.3.2(iv) and the Change of Control occurs on
or prior to December 31, 2011, then:
                         4.1.2.1.1. If the Change of Control occurs on or prior
to December 31, 2008, one-seventh (1/7) of the Additional Modified Number of
Restricted Stock Units, rounded down to the nearest whole Share, will vest on
December 31, 2008. The remaining unvested Additional Modified Number of
Restricted Stock Units will vest in equal annual installments on each of the
next three (3) annual anniversaries of December 31, 2008.
                         4.1.2.1.2. If the Change of Control occurs after
December 31, 2008, but on or prior to December 31, 2009, three-sevenths (3/7) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2009. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next two (2) annual anniversaries of December 31,
2009.
                         4.1.2.1.3. If the Change of Control occurs after
December 31, 2009, but on or prior to December 31, 2010, five-sevenths (5/7) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2010. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest on December 31,
2011.
                         4.1.2.1.4. If the Change of Control occurs after
December 31, 2010, one hundred percent (100%) of the Additional Modified Number
of Restricted Stock Units will vest on December 31, 2011.
                    4.1.2.2. If the Change of Control is triggered by an
occurrence described in Section 4.3.2(iii) that is not approved by the Board or
an occurrence described in Section 4.3.2(iv) and the Change of Control occurs
after December 31, 2011, but on or prior to December 31, 2012, then one hundred
percent (100%) of the Additional Modified Number of Restricted Stock Units will
vest on December 31, 2012.
                    4.1.2.3. If the Change of Control is triggered by an
occurrence described in Sections 4.3.2(i) or (ii) or an occurrence described in
Section 4.3.2(iii) that is approved by the Board, then:
                         4.1.2.3.1. If the Change of Control occurs on or prior
to December 31, 2008, one-ninth (1/9) of the Additional Modified Number of
Restricted Stock Units, rounded down to the nearest whole Share, will vest on
December 31, 2008. The remaining unvested Additional Modified Number of
Restricted Stock Units will vest in equal annual installments on each of the
next four (4) annual anniversaries of December 31, 2008.

7



--------------------------------------------------------------------------------



 



                         4.1.2.3.2. If the Change of Control occurs after
December 31, 2008, but on or prior to December 31, 2009, three-ninths (3/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2009. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next three (3) annual anniversaries of December 31,
2009.
                         4.1.2.3.3. If the Change of Control occurs after
December 31, 2009, but on or prior to December 31, 2010, five-ninths (5/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2010. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next two (2) annual anniversaries of December 31,
2010.
                         4.1.2.3.4. If the Change of Control occurs after
December 31, 2010, but on or prior to December 31, 2011, seven-ninths (7/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2011. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest on December 31,
2012.
                         4.1.2.3.5. If the Change of Control occurs after
December 31, 2011, one hundred percent (100%) of the Additional Modified Number
of Restricted Stock Units will vest on December 31, 2012.
          4.2. Notwithstanding anything herein to the contrary, in the event the
Participant incurs a Termination of Service in Connection with a Change of
Control on account of a termination by the Company (or any Subsidiary) due to
death, Disability, or any reason other than Cause or on account of a termination
by the Participant for Good Reason, then this award immediately will vest in one
hundred percent (100%) of the then unvested Modified Number of Restricted Stock
Units and the then unvested Additional Modified Number of Restricted Stock
Units.
          4.3. Definitions.
               4.3.1. For purposes of this Award Agreement, “Cause” will mean
(i) the Participant’s willful and continued failure to perform the duties and
responsibilities of his or her position after there has been delivered to the
Participant a written demand for performance from the CEO which describes the
basis for the CEO’s belief that the Participant has not substantially performed
his or her duties and the Participant has not corrected such failure within
30 days of such written demand; (ii) any act of personal dishonesty taken by the
Participant in connection with his or her responsibilities as an employee of the
Company with the intention or reasonable expectation that such action may result
in the substantial personal enrichment of the Participant; (iii) the
Participant’s conviction of, or plea of nolo contendere to, a felony that the
Board reasonably believes has had or will have a material detrimental effect on
the Company’s reputation or business; (iv) a breach of any fiduciary duty owed
to the Company by the Participant that has a material detrimental effect on the
Company’s reputation or business; (v) the Participant being found liable in any
Securities and Exchange Commission or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not the Participant admits or denies liability);
(vi) the Participant (A) obstructing or impeding, (B) endeavoring to obstruct,
impede or

8



--------------------------------------------------------------------------------



 



improperly influence, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”); however, the Participant’s failure to waive
attorney-client privilege relating to communications with his or her own
attorney in connection with an Investigation will not constitute “Cause”; or
(vii) the Participant’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by his or
her position or the Participant’s loss of any governmental or self-regulatory
license that is reasonably necessary for the Participant to perform his or her
responsibilities to the Company, if (A) the disqualification, bar or loss
continues for more than thirty (30) days, and (B) during that period the Company
uses its good faith efforts to cause the disqualification or bar to be lifted or
the license replaced, it being understood that while any disqualification, bar
or loss continues during the Participant’s employment, the Participant will
serve in the capacity contemplated by his or her position to whatever extent
legally permissible and, if the Participant’s service in the capacity
contemplated by his or her position is not permissible, he or she will be placed
on leave (which will be paid to the extent legally permissible).
               4.3.2. For purposes of this Award Agreement, “Change of Control”
will mean the occurrence of any of the following events: (i) the consummation by
the Company of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; (iii) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becoming the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing more
than 50% of the total voting power represented by the Company’s then outstanding
voting securities; or (iv) a change in the composition of the Board occurring
within a one-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” will mean directors who
either (A) are directors of the Company as of the date hereof, or (B) are either
(x) elected by the Board pursuant to Section 3.4 of the Bylaws of the Company or
(y) nominated by the Board for election by the stockholders pursuant to
Section 3.3 of the Bylaws of the Company, in either case (x) or (y), with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
               4.3.3. For purposes of this Award Agreement, “Good Reason” will
mean the Participant’s termination of employment within ninety (90) days
following the end of the Cure Period (as defined below) as a result of the
occurrence of any of the following without the Participant’s consent: (i) a
material diminution of the Participant’s authority, duties, or responsibilities,
relative to the Participant’s authority, duties, or responsibilities in effect
immediately prior to such reduction, [insert for certain employees: provided,
however, that a reduction of authority, duties, or responsibilities that occurs
solely as a necessary and direct consequence of the Company undergoing a Change
of Control and being made part of a larger entity will not be considered
material,] (ii) a material diminution by the Company in the base salary of the
Participant as in effect immediately prior to such reduction; provided, however,
that following a

9



--------------------------------------------------------------------------------



 



Change of Control, a comparable reduction of the Base Pay of substantially all
other executives of the consolidated entity that includes the Company will not
constitute “Good Reason”, or (iii) the relocation of the Participant to a
facility or a location more than fifty (50) miles from the Participant’s then
present location; provided, however, that the Participant must provide written
notice to the Board of the condition that could constitute a “Good Reason” event
within ninety (90) days of the initial existence of such condition and such
condition must not have been remedied by the Company within thirty (30) days
(the “Cure Period”) of such written notice.
               4.3.4. For purposes of this Award Agreement, a Participant’s
Termination of Service will be “in Connection with a Change of Control” if the
Participant incurs a Termination of Service within three (3) months prior or
eighteen (18) months following a Change of Control.]
     5. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
(after taking into account any accelerated vesting that may occur as the result
of any such termination, including in accordance with Section 4.2 above) awarded
by this Award Agreement will thereupon be forfeited at no cost to the Company
and the Participant will have no further rights thereunder.
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 or 4 will be paid to the Participant (or in the
event of the Participant’s death, to his or her estate) in whole Shares as soon
as administratively practicable following the Vesting Date for the applicable
Determination Period, subject to paragraph 8, but in each such case no later
than the date that is two-and-one-half months from the end of the Company’s tax
year that includes the Vesting Date. Notwithstanding anything in the Plan or
this Award Agreement to the contrary, if the vesting of the balance, or some
lesser portion of the balance, of the Restricted Stock Units is accelerated in
connection with the Participant ceasing to be a Service Provider (provided that
such cessation is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
(x) the Participant is a “specified employee” within the meaning of Section 409A
at the time of such cessation and (y) the payment of such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to the Participant on or within the six (6) month period following the
Participant ceasing to be a Service Provider, then the payment of such
accelerated Restricted Stock Units will not be made until the date six
(6) months and one (1) day following the date of such cessation, unless the
Participant dies during such six (6) month period, in which case, the Restricted
Stock Units will be paid to the Participant’s estate as soon as practicable
following his or her death, subject to paragraph 8. It is the intent of this
Award Agreement to comply with the requirements of Section 409A so that none of
the Restricted Stock Units provided under this Award Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Award Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
     7. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to the Participant’s death in a form

10



--------------------------------------------------------------------------------



 



and manner acceptable to the Administrator, pursuant to Section 5(b)(viii) of
the Plan. If no beneficiary has been designated by the Participant in a form and
manner acceptable to the Administrator, then such earned Restricted Stock Units
shall be paid to the personal representative of the Participant’s estate or in
the event no administration of the Participant’s estate is required, then to the
successor-in-interest pursuant to the Participant’s will or in accordance with
the laws of descent and distribution, as the case may be. Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
     8. Withholding of Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such shares so issuable. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by one or more of the following:
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
shares of Common Stock having a Fair Market Value equal to the minimum amount
required to be withheld, (c) delivering to the Company already vested and owned
shares of Common Stock having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such shares of Common
Stock otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Shares otherwise are scheduled
to vest pursuant to paragraph 3 or 4, the Participant will permanently forfeit
such Shares and the Shares will be returned to the Company at no cost to the
Company.
     9. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     10. No Effect on Employment or Service. The Participant’s employment or
other service with the Company and its Subsidiaries is on an at-will basis only.
Accordingly, the terms of the Participant’s employment or service with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.
The transactions contemplated hereunder and the Vesting Schedule set forth on
the first page of this Award Agreement do not constitute an express or implied
promise of continued employment for any period of time.

11



--------------------------------------------------------------------------------



 



     11. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, California 95131, or at such other address as the Company may
hereafter designate in writing.
     12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7, this Award and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Award and the rights and privileges conferred hereby
immediately will become null and void.
     13. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon receipt.
However, a Participant’s subsequent sale of the Shares may be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.
     14. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.
     16. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
     17. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.

12



--------------------------------------------------------------------------------



 



     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     19. Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
     20. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Participant, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this Award of Restricted Stock Units.
     21. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Participant expressly warrants that he or she
has received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Participant understands that the Plan
is discretionary in nature and may be amended, suspended or terminated by the
Company at any time. Notwithstanding the foregoing, no amendment, suspension or
termination of the Plan shall impair the Participant’s rights under this Award
of Restricted Stock Units, unless the Participant consents in writing to such
action.
     22. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by the internal substantive laws, without regard to the choice of law
rules, of the State of California.
     23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

13



--------------------------------------------------------------------------------



 



EXHIBIT B
ATMEL CORPORATION
2005 STOCK PLAN
PERFORMANCE MATRIX FOR RESTRICTED STOCK UNITS
[INSERT PERFORMANCE MATRIX]

 



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
FOR NON-U.S. EMPLOYEES
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Restricted Stock Units (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of the Plan and this Notice of
Grant, the Restricted Stock Unit Agreement, attached hereto as Exhibit A,
including any country-specific appendix thereto, and the Performance Matrix,
attached hereto as Exhibit B (together, the “Award Agreement”), as follows:

           
 
  Grant Number:      
 
     
 
 
 
  Grant Date:      
 
     
 
 
 
         
 
  Maximum Number of Restricted Stock Units:   [INSERT]  
 
         
 
  Performance Period:   July 1, 2008 through December 31, 2012  
 
         
 
  Performance Matrix:   The number of Restricted Stock Units, if any, in which
you may vest in accordance with the Vesting Schedule below will depend upon
achievement of goals for the Company’s Operating Margin during the Performance
Period and will be determined in accordance with paragraph 1 of Exhibit A and
the Performance Matrix, attached hereto as Exhibit B.  

 



--------------------------------------------------------------------------------



 



         
 
  Vesting Schedule:   The Participant will vest on the date the Administrator
determines the number of Restricted Stock Units earned in accordance with
paragraph 1 of Exhibit A and the Performance Matrix, attached hereto as
Exhibit B (a “Vesting Date”), provided that such determination will be made
within forty-five (45) days after the end of each Quarterly Performance Period
beginning on or after April 1, 2009. Except as otherwise provided in Exhibit A,
the Participant will not vest in the Restricted Stock Units unless he or she
remains a Service Provider through each Vesting Date.

     Your signature below indicates your agreement and understanding that this
Award is subject to and governed by the terms and conditions of the Plan and
this Award Agreement. For example, important additional information on vesting
and forfeiture of the Restricted Stock Units is contained in paragraphs 3
through 5 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A, THE APPENDIX
AND EXHIBIT B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD
AGREEMENT. You further represent that you have reviewed the Plan and this Award
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understand all
provisions of the Plan and Award Agreement. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. You
further agree to notify the Company upon any change in the residence address
indicated below.

             
PARTICIPANT:
      ATMEL CORPORATION:    
 
           
 
 
      /s/ Steven Laub
 
   
Signature
      By: Steven Laub    
 
           
 
Print Name
      President and Chief Executive Officer
 
Title    

         
DATED:
   
 
   

     
 
 
   
 
   
 
 
Residence Address
   

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-U.S. EMPLOYEES
1. Grant.
          1.1. The Company hereby grants to the Participant under the Plan an
Award of the Maximum Number of Restricted Stock Units set forth on the first
page of this Award Agreement, subject to all of the terms and conditions in this
Award Agreement, including any country-specific appendix thereto, and the Plan.
          1.2. The number of Restricted Stock Units in which the Participant may
vest, if any, will depend upon achievement of goals for the Company’s Operating
Margin during the Performance Period and will be determined as follows:
               1.2.1. The Company’s Operating Margin for each Quarterly
Performance Period will be determined and certified by the Administrator
following the end of each such Quarterly Performance Period, but in no event
later than forty-five (45) days thereafter.
               1.2.2. Following the end of each Quarterly Performance Period
beginning with the fourth Quarterly Performance Period, but in no event later
than forty-five (45) days thereafter, the Administrator will determine and
certify the Company’s Current Average Operating Margin and the Company’s
Performance Period-To-Date Average Operating Margin.
                    1.2.2.1. If the Company’s (i) Performance Period-To-Date
Average Operating Margin equals or exceeds seven and a half percent (7.5%) and
(ii) the Operating Margin for at least four (4) of the Quarterly Performance
Periods during the Determination Period equals or exceeds ten percent (10%), the
Administrator then will identify the Percent of Maximum Shares Earned by
comparing the Company’s Current Average Operating Margin to the Performance
Matrix, attached hereto as Exhibit B. The Participant will vest on the Vesting
Date for the applicable Determination Period in the number of Restricted Stock
Units determined by (y) multiplying the Maximum Number of Restricted Stock Units
set forth on the first page of this Award Agreement by the Percent of Maximum
Shares Earned determined in accordance with the preceding sentence, rounded down
to the nearest whole Share and (z) subtracting the number of any previously
vested Restricted Stock Units.
                    1.2.2.2. If the Company’s (i) Performance Period-To-Date
Average Operating Margin is less than seven and a half percent (7.5%) or
(ii) the Company’s Operating Margin for at least four of the Quarterly
Performance Periods during the Determination Period did

3



--------------------------------------------------------------------------------



 



not equal or exceed ten percent (10%), the Participant will not vest in any
Restricted Stock Units on the Vesting Date for the applicable Determination
Period. The number of Restricted Stock Units in which the Participant may vest,
if any, will depend upon achievement during subsequent Quarterly Performance
Periods of goals for the Company’s Operating Margin.
          1.3. Definitions.
               1.3.1. For purposes of this Award Agreement, “Annual Revenue”
will have the meaning ascribed to such term in Section 3(d) of the Plan, but
will be determined on a quarterly basis for each Quarterly Performance Period.
Annual Revenue for a Quarterly Performance Period will be adjusted in accordance
with Section 3(jj) of the Plan to exclude the Company’s FAS 123R stock
compensation expense, legal, accounting and related expenses associated with
independent investigations, restructuring and impairment charges, and
acquisition related charges incurred during such Quarterly Performance Period.
               1.3.2. For purposes of this Award Agreement, “Current Average
Operating Margin” will mean:
                    1.3.2.1. As of the end of the fourth Quarterly Performance
Period, the average of the Operating Margins for the first four (4) Quarterly
Performance Periods;
                    1.3.2.2. As of the end of the fifth Quarterly Performance
Period, the average of the (4) four highest Operating Margins for the period
including such Quarterly Performance Period and the four (4) immediately
preceding consecutive Quarterly Performance Periods; and
                    1.3.2.3. As of the end of each Quarterly Performance Period
thereafter, the average of the (4) four highest Operating Margins for the period
including such Quarterly Performance Period and the five (5) immediately
preceding consecutive Quarterly Performance Periods.
               1.3.3. For purposes of this Award Agreement, “Determination
Period” will mean:
                    1.3.3.1. As of the end of the fourth Quarterly Performance
Period and the fifth Quarterly Performance Period, the period including the
first four (4) Quarterly Performance Periods and the first five (5) Quarterly
Performance Periods, respectively;
                    1.3.3.2. As of the end of each Quarterly Performance Period
thereafter, the period including such Quarterly Performance Period and the five
(5) immediately preceding consecutive Quarterly Performance Periods.
               1.3.4. For purposes of this Award Agreement, “Operating Margin”
will mean, as to any Quarterly Performance Period, the percentage equal to the
Company’s Operating Profit for such Quarterly Performance Period divided by the
Company’s Annual Revenue as determined on a quarterly basis for such Quarterly
Performance Period.
               1.3.5. For purposes of this Award Agreement, “Operating Profit”
for a Quarterly Performance Period will have the meaning ascribed to such term
in Section 3(bb) of the Plan. Operating Profit for a Quarterly Performance
Period will be adjusted in accordance with Section

4



--------------------------------------------------------------------------------



 



3(jj) of the Plan to exclude the following from the Company’s operating
expenses: FAS 123R stock compensation expense, legal, accounting and related
expenses associated with independent investigations, restructuring and
impairment charges, and acquisition related charges incurred during such
Quarterly Performance Period.
               1.3.6. For purposes of this Award Agreement, “Performance
Period-To-Date Average Operating Margin” will mean, as of the end of a Quarterly
Performance Period, the average of the Operating Margins for the period
including such Quarterly Performance Period and all previous Quarterly
Performance Periods.
               1.3.7. For purposes of this Award Agreement, “Quarterly
Performance Period” will mean each fiscal quarter of the Company that occurs
during the Performance Period. For the avoidance of doubt, the Performance
Period will consist of eighteen (18) Quarterly Performance Periods commencing on
July 1, 2008.
          1.4. When Shares are issued to the Participant in accordance with
paragraph 6 for vested Restricted Stock Units, par value will be deemed paid by
the Participant for each Restricted Stock Unit by services rendered by the
Participant to the Company or its Subsidiary or Affiliate, and will be subject
to the appropriate withholding for Tax-Related Items (as defined in paragraph
8).
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 through 5, the Participant will have no right to settlement of any
such Restricted Stock Units. Prior to actual settlement of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
Settlement of any vested Restricted Stock Units will be made in whole Shares
only and not cash.
     3. Vesting Schedule. Subject to paragraphs 4 and 5, the Restricted Stock
Units awarded by this Award Agreement will vest in the Participant according to
the Vesting Schedule set forth on the first page of this Award Agreement,
subject to the Participant’s continuing to be an active Service Provider through
each such Vesting Date.
     4. [insert for certain employees: Change of Control.
          4.1. In the event of a Change of Control during the Performance
Period, the Performance Period shall be deemed to end immediately prior to the
Change of Control. However, the Participant may be entitled to vest in a portion
of the Restricted Stock Units (the “Modified Number of Restricted Stock Units”)
in accordance with the schedule set forth in Section 4.1.1 below. The Modified
Number of Restricted Stock Units will be the amount equal to (A) fifty percent
(50%) of the Maximum Number of Restricted Stock Units set forth on the first
page of this Award Agreement less (B) the number of any previously vested
Restricted Stock Units. In addition, the Participant may be entitled to vest in
an additional number of Restricted Stock Units (the “Additional Modified Number
of Restricted Stock Units”) in accordance with the schedule set forth in
Section 4.1.2 below. The Additional Modified Number of Restricted Stock Units
will be the amount equal to (Y) fifty percent (50%) of the Maximum Number of
Restricted Stock Units set forth on the first page of this Award Agreement less
(Z) the Modified Number of Restricted Stock Units; provided, however, that

5



--------------------------------------------------------------------------------



 



if the Participant has previously vested in more than fifty percent (50%) of
such Maximum Number of Restricted Stock Units, the Additional Modified Number of
Restricted Stock Units will be the amount equal to (i) the Maximum Number of
Restricted Stock Units set forth on the first page of this Award Agreement, less
(ii) the number of previously vested Restricted Stock Units.
By way of example, the following table shows the Modified Number of Restricted
Stock Units and the Additional Modified Number of Restricted Stock Units,
assuming the Participant had been awarded a Maximum Number of Restricted Stock
Units of 100 and assuming the Participant had previously vested in the
Restricted Stock Units set forth below:

                              Scenario 1   Scenario 2   Scenario 3
Already vested RSUs
    30       50       60  
Modified Number of Restricted Stock Units
    20       0       0  
Additional Modified Number of Restricted Stock Units
    30       50       40  

               4.1.1. Notwithstanding anything to the contrary herein and
subject to Section 16(c) of the Plan, the Modified Number of Restricted Stock
Units will be scheduled to vest in accordance with the following schedule,
subject to the Participant continuing to be a Service Provider through each
vesting date:
                    4.1.1.1. If the Change of Control occurs on or prior to
December 31, 2008 one-seventh (1/7) of the Modified Number of Restricted Stock
Units, rounded down to the nearest whole Share, will vest on December 31, 2008.
The remaining unvested Modified Number of Restricted Stock Units will vest in
equal annual installments on each of the next three (3) annual anniversaries of
December 31, 2008.
                    4.1.1.2. If the Change of Control occurs after December 31,
2008, but on or prior to December 31, 2009, three-sevenths (3/7) of the Modified
Number of Restricted Stock Units, rounded down to the nearest whole Share, will
vest on December 31, 2009. The remaining unvested Modified Number of Restricted
Stock Units will vest in equal annual installments on each of the next two
(2) annual anniversaries of December 31, 2009.
                    4.1.1.3. If the Change of Control occurs after December 31,
2009, but on or prior to December 31, 2010, five-sevenths (5/7) of the Modified
Number of Restricted Stock Units, rounded down to the nearest whole Share, will
vest on December 31, 2010. The remaining unvested Modified Number of Restricted
Stock Units will vest on December 31, 2011.
                    4.1.1.4. If the Change of Control occurs after December 31,
2010, but on or prior to December 31, 2011, one hundred percent (100%) of the
Modified Number of Restricted Stock Units will vest on December 31, 2011.

6



--------------------------------------------------------------------------------



 



                    4.1.1.5. If the Change of Control occurs after December 31,
2011, but on or prior to December 31, 2012, one hundred percent (100%) of the
Modified Number of Restricted Stock Units will vest on December 31, 2012.
               4.1.2. Notwithstanding anything to the contrary herein and
subject to Section 16(c) of the Plan, the Additional Modified Number of
Restricted Stock Units will be scheduled to vest in accordance with the
following schedule, subject to the Participant continuing to be a Service
Provider through each vesting date:
                    4.1.2.1. If the Change of Control is triggered by an
occurrence described in Section 4.3.2(iii) that is not approved by the Board or
an occurrence described in Section 4.3.2(iv) and the Change of Control occurs on
or prior to December 31, 2011, then:
                         4.1.2.1.1. If the Change of Control occurs on or prior
to December 31, 2008, one-seventh (1/7) of the Additional Modified Number of
Restricted Stock Units, rounded down to the nearest whole Share, will vest on
December 31, 2008. The remaining unvested Additional Modified Number of
Restricted Stock Units will vest in equal annual installments on each of the
next three (3) annual anniversaries of December 31, 2008.
                         4.1.2.1.2. If the Change of Control occurs after
December 31, 2008, but on or prior to December 31, 2009, three-sevenths (3/7) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2009. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next two (2) annual anniversaries of December 31,
2009.
                         4.1.2.1.3. If the Change of Control occurs after
December 31, 2009, but on or prior to December 31, 2010, five-sevenths (5/7) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2010. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest on December 31,
2011.
                         4.1.2.1.4. If the Change of Control occurs after
December 31, 2010, one hundred percent (100%) of the Additional Modified Number
of Restricted Stock Units will vest on December 31, 2011.
                    4.1.2.2. If the Change of Control is triggered by an
occurrence described in Section 4.3.2(iii) that is not approved by the Board or
an occurrence described in Section 4.3.2(iv) and the Change of Control occurs
after December 31, 2011, but on or prior to December 31, 2012, then one hundred
percent (100%) of the Additional Modified Number of Restricted Stock Units will
vest on December 31, 2012.
                    4.1.2.3. If the Change of Control is triggered by an
occurrence described in Sections 4.3.2(i) or (ii) or an occurrence described in
Section 4.3.2(iii) that is approved by the Board, then:
                         4.1.2.3.1. If the Change of Control occurs on or prior
to December 31, 2008, one-ninth (1/9) of the Additional Modified Number of
Restricted Stock Units, rounded down to the nearest whole Share, will vest on
December 31, 2008. The remaining unvested

7



--------------------------------------------------------------------------------



 



Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next four (4) annual anniversaries of December 31,
2008.
                         4.1.2.3.2. If the Change of Control occurs after
December 31, 2008, but on or prior to December 31, 2009, three-ninths (3/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2009. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next three (3) annual anniversaries of December 31,
2009.
                         4.1.2.3.3. If the Change of Control occurs after
December 31, 2009, but on or prior to December 31, 2010, five-ninths (5/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2010. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next two (2) annual anniversaries of December 31,
2010.
                         4.1.2.3.4. If the Change of Control occurs after
December 31, 2010, but on or prior to December 31, 2011, seven-ninths (7/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2011. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest on December 31,
2012.
                         4.1.2.3.5. If the Change of Control occurs after
December 31, 2011, one hundred percent (100%) of the Additional Modified Number
of Restricted Stock Units will vest on December 31, 2012.
          4.2. Notwithstanding anything herein to the contrary, in the event the
Participant incurs a Termination of Service in Connection with a Change of
Control on account of a termination by the Company (or any Subsidiary) due to
death, Disability or any reason other than Cause or on account of a termination
by the Participant for Good Reason, then this award immediately will vest in one
hundred percent (100%) of the then unvested Modified Number of Restricted Stock
Units and the then unvested Additional Modified Number of Restricted Stock
Units.
          4.3. Definitions.
               4.3.1. For purposes of this Award Agreement, “Cause” will mean
(i) the Participant’s willful and continued failure to perform the duties and
responsibilities of his or her position after there has been delivered to the
Participant a written demand for performance from the CEO which describes the
basis for the CEO’s belief that the Participant has not substantially performed
his or her duties and the Participant has not corrected such failure within
30 days of such written demand; (ii) any act of personal dishonesty taken by the
Participant in connection with his or her responsibilities as an employee of the
Company with the intention or reasonable expectation that such action may result
in the substantial personal enrichment of the Participant; (iii) the
Participant’s conviction of, or plea of nolo contendere to, a felony that the
Board reasonably believes has had or will have a material detrimental effect on
the Company’s reputation or business; (iv) a breach of any fiduciary duty owed
to the Company by the Participant that has a material detrimental effect on the
Company’s reputation or business; (v) the Participant being found liable in any
Securities and

8



--------------------------------------------------------------------------------



 



Exchange Commission or other civil or criminal securities law action or entering
any cease and desist order with respect to such action (regardless of whether or
not the Participant admits or denies liability); (vi) the Participant
(A) obstructing or impeding, (B) endeavoring to obstruct, impede or improperly
influence, or (C) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”), however, the Participant’s failure to waive attorney-client
privilege relating to communications with his or her own attorney in connection
with an Investigation will not constitute “Cause”; or (vii) the Participant’s
disqualification or bar by any governmental or self-regulatory authority from
serving in the capacity contemplated by his or her position or the Participant’s
loss of any governmental or self-regulatory license that is reasonably necessary
for the Participant to perform his or her responsibilities to the Company, if
(A) the disqualification, bar or loss continues for more than thirty (30) days,
and (B) during that period the Company uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced, it being
understood that while any disqualification, bar or loss continues during the
Participant’s employment, the Participant will serve in the capacity
contemplated by his or her position to whatever extent legally permissible and,
if the Participant’s service in the capacity contemplated by his or her position
is not permissible, he or she will be placed on leave (which will be paid to the
extent legally permissible).
               4.3.2. For purposes of this Award Agreement, “Change of Control”
will mean the occurrence of any of the following events: (i) the consummation by
the Company of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; (iii) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becoming the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing more
than 50% of the total voting power represented by the Company’s then outstanding
voting securities; or (iv) a change in the composition of the Board occurring
within a one-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” will mean directors who
either (A) are directors of the Company as of the date hereof, or (B) are either
(x) elected by the Board pursuant to Section 3.4 of the Bylaws of the Company or
(y) nominated by the Board for election by the stockholders pursuant to
Section 3.3 of the Bylaws of the Company, in either case (x) or (y), with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
               4.3.3. For purposes of this Award Agreement, “Good Reason” will
mean the Participant’s termination of employment within ninety (90) days
following the end of the Cure Period (as defined below) as a result of the
occurrence of any of the following without the Participant’s consent: (i) a
material diminution of the Participant’s authority, duties, or responsibilities,
relative to the Participant’s authority, duties, or responsibilities in effect
immediately prior to such reduction, [insert for certain employees: provided,
however, that a reduction of authority, duties, or responsibilities that occurs
solely as a necessary and direct

9



--------------------------------------------------------------------------------



 



consequence of the Company undergoing a Change of Control and being made part of
a larger entity will not be considered material,] (ii) a material diminution by
the Company in the base salary of the Participant as in effect immediately prior
to such reduction; provided, however, that following a Change of Control, a
comparable reduction of the Base Pay of substantially all other executives of
the consolidated entity that includes the Company will not constitute “Good
Reason”, or (iii) the relocation of the Participant to a facility or a location
more than fifty (50) miles from the Participant’s then present location;
provided, however, that the Participant must provide written notice to the Board
of the condition that could constitute a “Good Reason” event within ninety
(90) days of the initial existence of such condition and such condition must not
have been remedied by the Company within thirty (30) days (the “Cure Period”) of
such written notice.
               4.3.4. For purposes of this Award Agreement, a Participant’s
Termination of Service will be “in Connection with a Change of Control” if the
Participant incurs a Termination of Service within three (3) months prior or
eighteen (18) months following a Change of Control.]
     5. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be an
active Service Provider for any or no reason, then the unvested Restricted Stock
Units (after taking into account any accelerated vesting that may occur as the
result of any such termination, including in accordance with Section 4.2 above)
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and the Participant will have no further rights thereunder.
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 or 4 will be paid to the Participant (or in the
event of the Participant’s death, to his or her heirs) in whole Shares as soon
as administratively practicable following the Vesting Date for the applicable
Determination Period, subject to paragraph 8, but in each such case no later
than the date that is two-and-one-half months from the end of the Company’s tax
year that includes the Vesting Date. Notwithstanding anything in the Plan or
this Award Agreement to the contrary, if the vesting of the balance, or some
lesser portion of the balance, of the Restricted Stock Units is accelerated in
connection with the Participant ceasing to be a Service Provider (provided that
such cessation is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
(x) the Participant is a “specified employee” within the meaning of Section 409A
at the time of such cessation and (y) the payment of such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to the Participant on or within the six (6) month period following the
Participant ceasing to be a Service Provider, then the payment of such
accelerated Restricted Stock Units will not be made until the date six
(6) months and one (1) day following the date of such cessation, unless the
Participant dies during such six (6) month period, in which case, the Restricted
Stock Units will be paid to the Participant’s heirs as soon as practicable
following his or her death, subject to paragraph 8. It is the intent of this
Award Agreement to comply with the requirements of Section 409A so that none of
the Restricted Stock Units provided under this Award Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. For purposes
of this Award Agreement, “Section 409A” means Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

10



--------------------------------------------------------------------------------



 



     7. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s heirs. Any such transferee must furnish
the Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
     8. Responsibility for Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”). The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may satisfy such withholding for Tax-Related Items,
in whole or in part (without limitation) by one or more of the following:
                    a) accepting cash from the Participant;
                    b) withholding from Shares otherwise deliverable to the
Participant upon vesting/settlement of the Restricted Stock Unit having a Fair
Market Value equal to the minimum statutory withholding amount or such other
amount as may be necessary to avoid adverse accounting treatment;
                    c) accepting already vested and owned Shares of the
Participant having a Fair Market Value equal to the amount required to be
withheld;
                    d) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Participant’s
employer (the “Employer”);
                    e) withholding from proceeds of the sale of Shares acquired
upon vesting/settlement of the Restricted Stock Units equal to the amount
required to be withheld; or
                    f) arranging for the sale of Shares issued upon
vesting/settlement of the Restricted Stock Units (on the Participant’s behalf
and at the Participant’s direction pursuant to this authorization) equal to
amount required to be withheld.
If the obligation for Tax-Related Items is satisfied by withholding from Shares
otherwise deliverable to the Participant, the Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Restricted
Stock Units. The Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s. Further, if the Participant has relocated to a different
jurisdiction between the Grant Date and the date of any taxable event, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of participation in the Plan that cannot be satisfied by the means
previously described. The Participant will permanently forfeit the Restricted
Stock Units and the Company may refuse to deliver the Shares if the

11



--------------------------------------------------------------------------------



 



Participant fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this paragraph.
     9. Rights as Stockholder. Neither the Participant nor any person claiming
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     10. Nature of Grant. In accepting the Award, the Participant acknowledges
that:
                    a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement; notwithstanding the foregoing, no amendment, suspension or
termination of the Plan shall impair the Participant’s rights under this Award
of Restricted Stock Units, unless the Participant consents in writing to such
action;
                    b) the grant of the Restricted Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
Awards of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted repeatedly in the past;
                    c) all decisions with respect to future Restricted Stock
Unit Awards, if any, will be at the sole discretion of the Company;
                    d) the Participant’s participation in the Plan and the
vesting schedule set forth on the first page of this Award Agreement shall not
create a right to further employment with the Employer and shall not interfere
with the ability of the Employer to terminate any employment relationship at any
time;
                    e) the Participant is voluntarily participating in the Plan;
                    f) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the employment contract, if any;
                    g) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;

12



--------------------------------------------------------------------------------



 



                    h) in the event that the Participant is not an employee of
the Company, the Restricted Stock Units Award and the Participant’s
participation in the Plan will not be interpreted to form an employment contract
or relationship with the Company; and furthermore, the Restricted Stock Units
Award will not be interpreted to form an employment contract with any Subsidiary
or Affiliate of the Company;
                    i) the future value of the underlying Shares is unknown and
cannot be predicted with certainty;
                    j) the value of the Shares acquired upon vesting or
settlement of the Restricted Stock Units may increase or decrease in value;
                    k) in consideration of the Award of the Restricted Stock
Units, no claim or entitlement to compensation or damages shall arise from
termination of the Restricted Stock Units or diminution in value of the
Restricted Stock Units or Shares subject to the Restricted Stock Units resulting
from termination of the Participant’s employment by the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
the Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this Award
Agreement, the Participant shall be deemed irrevocably to have waived any
entitlement to pursue such claim;
                    l) in the event of termination of the Participant’s status
as a Service Provider (whether or not in breach of local labor laws), the
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate effective as of the date that the Participant is no longer
actively providing service and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Administrator shall
have the exclusive discretion to determine when the Participant is no longer
actively providing service as a Service Provider for purposes of the Restricted
Stock Units Award;
                    m) the Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding participation in
the Plan, or the acquisition or sale of the underlying Shares; and
                    n) the Participant is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding participation in
the Plan before taking any action related to the Plan.
     11. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, California 95131, U.S.A. or at such other address as the Company may
hereafter designate in writing.
     12. Grant is Not Transferable. Except in the case of the Participant’s
death, as provided in paragraph 7, this Award and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer,

13



--------------------------------------------------------------------------------



 



assign, pledge, hypothecate or otherwise dispose of this Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately will become null and void.
     13. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon receipt.
However, a Participant’s subsequent sale of the Shares may be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws. Further, the subsequent sale of Shares may be subject to additional terms
and conditions for the Participant’s country of residence, as set forth in any
country-specific appendix to the Award Agreement.
     14. Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Award Agreement and any other
Restricted Stock Units Award materials by and among, as applicable, the
Employer, the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
       The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
       The Participant understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that the Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, E*Trade and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan.
       The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources

14



--------------------------------------------------------------------------------



 



representative. The Participant understands, however, that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative.
     15. Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Administrator
may establish from time to time for reasons of administrative convenience.
     17. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
     18. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
     19. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     20. Agreement Severable. In the event that any provisions of this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
     21. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan

15



--------------------------------------------------------------------------------



 



can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Award Agreement, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of the Participant, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of Shares pursuant to this Award of Restricted Stock
Units.
     22. Acknowledgment of the Plan. By accepting this Restricted Stock Units
Award, the Participant expressly warrants that he or she has received Restricted
Stock Units under the Plan, and has received, read and understood a description
of the Plan.
     23. Notice of Governing Law and Venue. This Award of Restricted Stock Units
shall be governed by the internal substantive laws, without regard to the choice
of law rules, of the State of California.
       For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award or the Award
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award is made and/or to be performed.
     24. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
     25. Appendix. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Units Award shall be subject to any special terms and
conditions set forth in the appendix to this Award Agreement for the
Participant’s country of residence, if any. Moreover, if the Participant
relocates to one of the countries included in the appendix, the special terms
and conditions for such country will apply to the Participant, to the extent the
Administrator determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The country-specific appendix constitutes part of
this Award Agreement.
       In addition, the Company reserves the right to impose other requirements
on the Restricted Stock Units and any Shares acquired under the Plan, to the
extent consistent with the Plan and the Administrator determines it is necessary
or advisable in order to comply with local law or facilitate the administration
of the Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

16



--------------------------------------------------------------------------------



 



EXHIBIT B
ATMEL CORPORATION
2005 STOCK PLAN
PERFORMANCE MATRIX FOR RESTRICTED STOCK UNITS
[INSERT PERFORMANCE MATRIX]

 



--------------------------------------------------------------------------------



 



APPENDIX
ATMEL CORPORATION
2005 STOCK PLAN
COUNTRY-SPECIFIC PROVISIONS FOR RESTRICTED STOCK UNITS
FOR NON-US EMPLOYEES
          This Appendix includes special terms and conditions applicable to the
Participants in the countries below. These terms and conditions are in addition
to those set forth in the Award Agreement or Exhibit A. Any capitalized term
used in this Appendix without definition shall have the meaning ascribed to it
in the Award Agreement, Exhibit A or the Plan, as applicable.
          This Appendix also includes information relating to exchange control
and other issues of which the Participant should be aware with respect to his or
her participation in the Plan. The information is based on the laws in effect in
the respective countries as of July 2008. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information herein as the only source of information relating to
the consequences of participation in the Plan because the information may be out
of date at the time the Restricted Stock Units vest or Shares acquired under the
Plan are sold.
          Finally, if the Participant is a citizen or resident of a country
other than the one in which he or she is currently working, the information
contained herein may not be applicable to the Participant.
CHINA
Exchange Control Information.
          The Participant understands and agrees to comply with exchange control
laws in China and to immediately repatriate the proceeds from the sale of Shares
and any dividend equivalents or dividends received in relation to the Shares to
China. The Participant further understands that such repatriation of funds may
need to be effected through a special foreign exchange control account
established by the Company or its Subsidiary or Affiliate, and the Participant
hereby consents and agrees that the proceeds from the sale of Shares and any
dividend equivalents or dividends received may be transferred to such special
account prior to being delivered to the Participant.
          Furthermore, to facilitate compliance with any applicable laws or
regulations in China, Company reserves the right to (i) mandate the immediate
sale of Shares to which Participant is entitled on any applicable vesting date,
or (ii) mandate the sale of Shares in the event of a Participant ceases to be an
active Service Provider. In either case, the proceeds of the sale of such
Shares, less

 



--------------------------------------------------------------------------------



 



any Tax-Related Items and broker’s fees or commissions, will be remitted to
Participant in accordance with applicable exchange control laws and regulations,
as described above.
Vesting Condition.
          In keeping with paragraph 15 of the Award Agreement, notwithstanding
the Vesting Schedule set forth in the Notice of Grant, the Restricted Stock
Units shall not vest in accordance with the Vesting Schedule unless and until
the Company first attains all necessary approvals from State Administration of
Foreign Exchange or its local counterpart under the Implementing Rules of the
Measures for Administration of Foreign Exchange of Individuals for a dedicated
foreign exchange account to receive foreign remittances in connection with the
vesting of the Restricted Stock Units and the sale of the Shares and
repatriation of foreign currency to China.
FINLAND
Securities Law Information.
          For employees residing in the EEA, additional information about the
Plan is available in a disclosure statement for employees (intended to comply
with exemption from the obligation to publish a prospectus under Article 4(1)(e)
of Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
FRANCE
          See French Award Agreement.
GERMANY
Securities Law Information.
          For employees residing in the EEA, additional information about the
Plan is available in a disclosure statement for employees (intended to comply
with exemption from the obligation to publish a prospectus under Article 4(1)(e)
of Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
Data Privacy Notice.
          This provision supplements paragraph 13 of Exhibit A:
Data Privacy: The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan.

2



--------------------------------------------------------------------------------



 



HONG KONG
Issuance of Shares.
          This provision supplements paragraph 2 of Exhibit A:
          Notwithstanding any discretion in the Plan, the Award Agreement or
Exhibit A, the Company will settle Restricted Stock Units in Shares only. In no
event will the Award be paid to Participant in the form of cash.
Securities Law Information.
          To facilitate compliance with securities laws in Hong Kong, the
Participant agrees not to sell the Shares issued in settlement of the Restricted
Stock Units within six months of the grant date.
          WARNING: The Restricted Stock Units and the Shares to be issued upon
vesting of the Restricted Stock Units are available only to eligible employees
of the Company or a Subsidiary or Affiliate participating in the Plan; they are
not a public offer of securities. The contents of the Award Agreement,
Exhibit A, and this Appendix, have not been reviewed by any regulatory authority
in Hong Kong and the Participant is advised to exercise caution in relation to
the Award. If the Participant is in any doubt about any of the contents of the
Plan or the Award Agreement (including Exhibit A and this Appendix), the
Participant should obtain independent professional advice.
INDIA
Fringe Benefit Tax Obligation.
          By accepting the Restricted Stock Units, Participant consents and
agrees to assume any and all liability for fringe benefit tax that may be
payable by the Company and/or the Employer in connection with the Restricted
Stock Units at the discretion of the Company or the Employer. Further, by
accepting the Restricted Stock Units, Participant agrees that the Company and/or
the Employer may collect the fringe benefit tax from Participant by any of the
means set forth in paragraph 7 of Exhibit A, Responsibility for Taxes, or any
other reasonable method established by the Company. Participant agrees to
execute other consents or elections to accomplish the foregoing, promptly upon
request by the Company.
Exchange Control Information.
          Participant understands that Participant must repatriate any proceeds
from the sale of Shares acquired under the Plan and any dividends received in
relation to the Shares to India and convert the proceeds into local currency
within 90 days of receipt. Participant will receive a foreign inward remittance
certificate (“FIRC”) from the bank where Participant deposits the foreign
currency. Participant should maintain the FIRC as evidence of the repatriation
of fund in the event the Reserve Bank of India or the Employer requests proof of
repatriation.

3



--------------------------------------------------------------------------------



 



IRELAND
Issuance of Shares.
          This provision supplements paragraph 2 of Exhibit A for any
Participant who is a director or shadow director1 of the Company’s Irish
Subsidiary:
          Notwithstanding any discretion in the Plan, the Award Agreement, or
Exhibit A, the Company will issue only newly-issued Shares in settlement of any
Restricted Stock Units. In no event will treasury or reacquired Shares be issued
to the Participant in settlement of the Award.
Director Notification Obligation.
          If Participant is a director, shadow director or secretary of the
Company’s Irish Subsidiary or Affiliate, Participant must notify the Irish
Subsidiary or Affiliate in writing within five business days of receiving or
disposing of an interest in the Company (e.g., Awards, Shares, etc.), or within
five business days of becoming aware of the event giving rise to the
notification requirement or within five days of becoming a director or secretary
if such an interest exists at the time. This notification requirement also
applies with respect to the interests of a spouse or children under the age of
18 of a director, shadow director or secretary (whose interests will be
attributed to the director, shadow director or secretary).
JAPAN
No country-specific terms apply.
KOREA
No country-specific terms apply.
MALAYSIA
No country-specific terms apply.
NORWAY
Securities Law Information.
          For employees residing in the EEA, additional information about the
Plan is available in a disclosure statement for employees (intended to comply
with exemption from the obligation to publish a prospectus under Article 4(1)(e)
of Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
 

1   A shadow director is an individual who is not on the board of directors of
the Irish Subsidiary but who has sufficient control so that the board of
directors of the Irish Subsidiary acts in accordance with the directions or
instructions of the individual.

4



--------------------------------------------------------------------------------



 



SINGAPORE
Securities Law Information.
          This grant of Restricted Stock Units under the Plan is being made on a
private basis and is, therefore, exempt from registration in Singapore.
Director Notification Obligation.
          If Participant is a director, associate director or shadow director of
the Company’s Singapore Subsidiary or Affiliate, Participant is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or Affiliate in
writing when Participant receives an interest (e.g., an Option or Shares) in the
Company or any Subsidiaries or Affiliates. In addition, Participant must notify
the Singapore company when Participant sells Shares or shares of any Subsidiary
or Affiliate (including when Participant sells Shares acquired at exercise of
the Option). These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any Subsidiary or Affiliate. In
addition, a notification of Participant’s interests in the Company or any
Subsidiary or Affiliate must be made within two days of becoming a director.
SWITZERLAND
Obligation to Provide Notice of Change in Residence.
          Participant agrees to notify the Stock Plan Administration of the
Company at stockadmin@atmel.com if Participant changes his or her canton of
residence after the grant of the Restricted Stock Unit through the date it is
vested or the Participant ceases to be an active Service Provider.
TAIWAN
No country-specific terms apply.
UNITED KINGDOM
Securities Law Information.
          For employees residing in the EEA, additional information about the
Plan is available in a disclosure statement for employees (intended to comply
with exemption from the obligation to publish a prospectus under Article 4(1)(e)
of Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
Electronic Acceptance.

5



--------------------------------------------------------------------------------



 



          Participant’s electronic acceptance of the Award Agreement indicates
Participant’s agreement and understanding that this Award is subject to and
governed by the terms and conditions of the Plan and this Award Agreement. For
example, important additional information on vesting and forfeiture of the
Restricted Stock Units is contained in paragraphs 3 through 5 of Exhibit A.
PARTICIPANT IS CAUTIONED TO READ ALL OF EXHIBIT A AND THE APPENDIX, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. Participant
further represents that he or she has reviewed the Plan and this Award Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Award Agreement and fully understands all provisions of the
Plan and Award Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Award Agreement.
Joint Election.
          As a condition of the Restricted Stock Units award, Participant agrees
to accept any liability for secondary Class 1 National Insurance Contributions
(the “Employer NICs”) which may be payable by the Company or the Employer with
respect to the vesting and/or settlement of the Restricted Stock Unit award and
issuance of Shares, the assignment or release of the Restricted Stock Unit for
consideration or the receipt of any other benefit in connection with the
Restricted Stock Unit.
          Without limitation to the foregoing, the Participant by electronic
acceptance of (1) the Restricted Stock Units award; and (2) the joint election
between the Company and/or the Employer and Participant (the “Joint Election”),
the Participant hereby agrees to be bound by paragraphs 1 to 12 of the Joint
Election, the form of such Joint Election being formally approved by HM Revenue
& Customs (“HMRC”). The Participant further agrees to provide any other consent
or election required to accomplish the transfer of the Employer NICs to the
Participant.
          Participant further agrees to execute such other joint elections as
may be required between Participant and any successor to the Company and/or the
Employer. Failure by a Participant to enter into a Joint Election shall be
grounds for the forfeiture and cancellation of the Restricted Stock Units award.
The Participant further agrees that the Company and/or the Employer may collect
the Employer NICs from Participant by any of the means set forth in paragraph 7
of Exhibit A and/or as set out in the Joint Election.
          Responsibility for Taxes. This provision supplements paragraph 7 of
Exhibit A and the tax withholding provisions set out in the Joint Election:
          The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to account to
HMRC with respect to the event giving rise to the Tax-Related Items (the
“Chargeable Event”) that cannot be satisfied by the means described in paragraph
7 of Exhibit A. If payment or withholding is not made within ninety (90) days of
the Chargeable Event or such other period as required under U.K. law (the “Due
Date”), the Participant agrees that the amount of any uncollected Tax-Related
Items shall (assuming the Participant is not a director or executive officer of
the Company (within the meaning of Section

6



--------------------------------------------------------------------------------



 



13(k) of the U.S. Securities and Exchange Act of 1934, as amended)) constitute a
loan owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current HMRC
Official Rate and it will be immediately due and repayable, and the Company
and/or the Employer may recover it at any time thereafter by any of the means
referred to in paragraph 7 of Exhibit A. If the Participant fails to comply with
the Participant’s obligations in connection with the Tax-Related Items as
described in this paragraph, the Company may refuse to deliver the Shares
acquired under the Plan.
          Notwithstanding the foregoing, if the Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), the Participant will not
be eligible for such a loan to cover the Tax-Related Items. In the event that
the Participant is a director or executive officer and the Tax-Related Items are
not collected from or paid by the Participant by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to the Participant on
which additional income tax and National Insurance Contributions (including the
Employer NICs) will be payable. The Participant agrees that the Company and/or
the Employer may collect any such income tax and employee National Insurance
Contributions liability due on this additional benefit from any payments due to
the Participant from the Company and/or the Employer.

7



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
          Unless otherwise defined herein, the terms defined in the Atmel
Corporation 2005 Stock Plan (the “Plan”) shall have the same defined meanings in
this Notice of Grant of Restricted Stock Units (the “Notice of Grant”).
          Name:
          Address:
          You have been granted an Award of restricted stock units (“Restricted
Stock Units”), subject to the terms and conditions of the Plan and this Notice
of Grant, the Restricted Stock Unit Agreement, attached hereto as Exhibit A, and
the Performance Matrix, attached hereto as Exhibit B (together, the “Award
Agreement”), as follows:

         
Grant Number:
       
 
 
 
   
Grant Date:
       
 
 
 
   
 
       
Maximum Number of Restricted Stock Units:
       
 
        Performance Period:   July 1, 2008 through December 31, 2012
 
        Performance Matrix:   The number of Restricted Stock Units, if any, in
which you may vest in accordance with the Vesting Schedule below will depend
upon achievement of goals for the Company’s Operating Margin during the
Performance Period and will be determined in accordance with paragraph 1 of
Exhibit A and the Performance Matrix, attached hereto as Exhibit B.
 
        Vesting Schedule:   The Participant will vest on the date the
Administrator determines the number of Restricted Stock Units earned in
accordance with paragraph 1 of Exhibit A and the Performance Matrix, attached
hereto as Exhibit B (a “Vesting Date”), provided that such determination will be
made within forty-five (45) days after the end of each Quarterly Performance
Period beginning on or after April 1, 2009. Except as otherwise provided in
Exhibit A, the Participant will not vest in the Restricted Stock Units unless he
remains a Service Provider through each Vesting Date.

 



--------------------------------------------------------------------------------



 



          Your signature below indicates your agreement and understanding that
this Award is subject to and governed by the terms and conditions of the Plan
and this Award Agreement. For example, important additional information on
vesting and forfeiture of the Restricted Stock Units is contained in
paragraphs 3 through 6 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A AND
EXHIBIT B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD
AGREEMENT. You further represent that you have reviewed the Plan and this Award
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understand all
provisions of the Plan and Award Agreement. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. You
further agree to notify the Company upon any change in the residence address
indicated below.

                  PARTICIPANT:       ATMEL CORPORATION    
 
                              Signature       By    
 
                              Print Name       Title    
 
               
DATED:
               
 
 
 
                           
 
               
 
                              Residence Address    

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
RESTRICTED STOCK UNIT AGREEMENT
     1. Grant.
          1.1. The Company hereby grants to the Participant under the Plan an
Award of the Maximum Number of Restricted Stock Units set forth on the first
page of this Award Agreement, subject to all of the terms and conditions in this
Award Agreement and the Plan.
          1.2. The number of Restricted Stock Units in which the Participant may
vest, if any, will depend upon achievement of goals for the Company’s Operating
Margin during the Performance Period and will be determined as follows:
               1.2.1. The Company’s Operating Margin for each Quarterly
Performance Period will be determined and certified by the Administrator
following the end of each such Quarterly Performance Period, but in no event
later than forty-five (45) days thereafter.
               1.2.2. Following the end of each Quarterly Performance Period
beginning with the fourth Quarterly Performance Period, but in no event later
than forty-five (45) days thereafter, the Administrator will determine and
certify the Company’s Current Average Operating Margin and the Company’s
Performance Period-To-Date Average Operating Margin.
                    1.2.2.1. If the Company’s (i) Performance Period-To-Date
Average Operating Margin equals or exceeds seven and a half percent (7.5%) and
(ii) the Operating Margin for at least four (4) of the Quarterly Performance
Periods during the Determination Period equals or exceeds ten percent (10%), the
Administrator then will identify the Percent of Maximum Shares Earned by
comparing the Company’s Current Average Operating Margin to the Performance
Matrix, attached hereto as Exhibit B. The Participant will vest on the Vesting
Date for the applicable Determination Period in the number of Restricted Stock
Units determined by (y) multiplying the Maximum Number of Restricted Stock Units
set forth on the first page of this Award Agreement by the Percent of Maximum
Shares Earned determined in accordance with the preceding sentence, rounded down
to the nearest whole Share and (z) subtracting the number of any previously
vested Restricted Stock Units.
                    1.2.2.2. If the Company’s (i) Performance Period-To-Date
Average Operating Margin is less than seven and a half percent (7.5%) or
(ii) the Company’s Operating Margin for at least four of the Quarterly
Performance Periods during the Determination Period did not equal or exceed ten
percent (10%), the Participant will not vest in any Restricted Stock Units on
the Vesting Date for the applicable Determination Period. The number of
Restricted Stock Units in which the

3



--------------------------------------------------------------------------------



 



Participant may vest, if any, will depend upon achievement during subsequent
Quarterly Performance Periods of goals for the Company’s Operating Margin.
          1.3. Definitions.
               1.3.1. For purposes of this Award Agreement, “Annual Revenue”
will have the meaning ascribed to such term in Section 3(d) of the Plan, but
will be determined on a quarterly basis for each Quarterly Performance Period.
Annual Revenue for a Quarterly Performance Period will be adjusted in accordance
with Section 3(jj) of the Plan to exclude the Company’s FAS 123R stock
compensation expense, legal, accounting and related expenses associated with
independent investigations, restructuring and impairment charges, and
acquisition related charges incurred during such Quarterly Performance Period.
               1.3.2. For purposes of this Award Agreement, “Current Average
Operating Margin” will mean:
                    1.3.2.1. As of the end of the fourth Quarterly Performance
Period, the average of the Operating Margins for the first four (4) Quarterly
Performance Periods;
                    1.3.2.2. As of the end of the fifth Quarterly Performance
Period, the average of the (4) four highest Operating Margins for the period
including such Quarterly Performance Period and the four (4) immediately
preceding consecutive Quarterly Performance Periods; and
                    1.3.2.3. As of the end of each Quarterly Performance Period
thereafter, the average of the (4) four highest Operating Margins for the period
including such Quarterly Performance Period and the five (5) immediately
preceding consecutive Quarterly Performance Periods.
               1.3.3. For purposes of this Award Agreement, “Determination
Period” will mean:
                    1.3.3.1. As of the end of the fourth Quarterly Performance
Period and the fifth Quarterly Performance Period, the period including the
first four (4) Quarterly Performance Periods and the first five (5) Quarterly
Performance Periods, respectively;
                    1.3.3.2. As of the end of each Quarterly Performance Period
thereafter, the period including such Quarterly Performance Period and the five
(5) immediately preceding consecutive Quarterly Performance Periods.
               1.3.4. For purposes of this Award Agreement, “Operating Margin”
will mean, as to any Quarterly Performance Period, the percentage equal to the
Company’s Operating Profit for such Quarterly Performance Period divided by the
Company’s Annual Revenue as determined on a quarterly basis for such Quarterly
Performance Period.
               1.3.5. For purposes of this Award Agreement, “Operating Profit”
for a Quarterly Performance Period will have the meaning ascribed to such term
in Section 3(bb) of the Plan. Operating Profit for a Quarterly Performance
Period will be adjusted in accordance with Section 3(jj) of the Plan to exclude
the following from the Company’s operating expenses: FAS 123R stock compensation
expense, legal, accounting and related expenses associated with independent

4



--------------------------------------------------------------------------------



 



investigations, restructuring and impairment charges, and acquisition related
charges incurred during such Quarterly Performance Period.
               1.3.6. For purposes of this Award Agreement, “Performance
Period-To-Date Average Operating Margin” will mean, as of the end of a Quarterly
Performance Period, the average of the Operating Margins for the period
including such Quarterly Performance Period and all previous Quarterly
Performance Periods.
               1.3.7. For purposes of this Award Agreement, “Quarterly
Performance Period” will mean each fiscal quarter of the Company that occurs
during the Performance Period. For the avoidance of doubt, the Performance
Period will consist of eighteen (18) Quarterly Performance Periods commencing on
July 1, 2008.
          1.4. When Shares are paid to the Participant in payment for vested
Restricted Stock units, par value will be deemed paid by the Participant for
each Restricted Stock Unit by services rendered by the Participant to the
Company, and will be subject to the appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 through 6, the Participant will have no right to payment of any
such Restricted Stock Units. Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
     3. Vesting Schedule. Subject to paragraphs 4 through 6, the Restricted
Stock Units awarded by this Award Agreement will vest in the Participant
according to the Vesting Schedule set forth on the first page of this Award
Agreement, subject to the Participant’s continuing to be a Service Provider
through each such Vesting Date.
     4. Change of Control.
          4.1. In the event of a Change of Control during the Performance
Period, the Performance Period shall be deemed to end immediately prior to the
Change of Control. However, the Participant may be entitled to vest in a portion
of the Restricted Stock Units (the “Modified Number of Restricted Stock Units”)
in accordance with the schedule set forth in Section 4.1.1 below. The Modified
Number of Restricted Stock Units will be the amount equal to (A) fifty percent
(50%) of the Maximum Number of Restricted Stock Units set forth on the first
page of this Award Agreement less (B) the number of any previously vested
Restricted Stock Units. In addition, the Participant may be entitled to vest in
an additional number of Restricted Stock Units (the “Additional Modified Number
of Restricted Stock Units”) in accordance with the schedule set forth in
Section 4.1.2 below. The Additional Modified Number of Restricted Stock Units
will be the amount equal to (Y) fifty percent (50%) of the Maximum Number of
Restricted Stock Units set forth on the first page of this Award Agreement less
(Z) the Modified Number of Restricted Stock Units; provided, however, that if
the Participant has previously vested in more than fifty percent (50%) of such
Maximum Number of Restricted Stock Units, the Additional Modified Number of
Restricted Stock Units will be the amount equal to (i) the Maximum Number of
Restricted Stock Units set forth on the first page of this Award Agreement, less
(ii) the number of previously vested Restricted Stock Units.

5



--------------------------------------------------------------------------------



 



By way of example, the following table shows the Modified Number of Restricted
Stock Units and the Additional Modified Number of Restricted Stock Units,
assuming the Participant had been awarded a Maximum Number of Restricted Stock
Units of 100 and assuming the Participant had previously vested in the
Restricted Stock Units set forth below:

                              Scenario 1   Scenario 2   Scenario 3
Already vested RSUs
    30       50       60  
Modified Number of Restricted Stock Units
    20       0       0  
Additional Modified Number of Restricted Stock Units
    30       50       40  

               4.1.1. Notwithstanding anything to the contrary herein and
subject to Section 16(c) of the Plan, the Modified Number of Restricted Stock
Units will be scheduled to vest in accordance with the following schedule,
subject to the Participant continuing to be a Service Provider through each
vesting date:
                    4.1.1.1. If the Change of Control occurs on or prior to
December 31, 2008 one-seventh (1/7) of the Modified Number of Restricted Stock
Units, rounded down to the nearest whole Share, will vest on December 31, 2008.
The remaining unvested Modified Number of Restricted Stock Units will vest in
equal annual installments on each of the next three (3) annual anniversaries of
December 31, 2008.
                    4.1.1.2. If the Change of Control occurs after December 31,
2008, but on or prior to December 31, 2009, three-sevenths (3/7) of the Modified
Number of Restricted Stock Units, rounded down to the nearest whole Share, will
vest on December 31, 2009. The remaining unvested Modified Number of Restricted
Stock Units will vest in equal annual installments on each of the next two
(2) annual anniversaries of December 31, 2009.
                    4.1.1.3. If the Change of Control occurs after December 31,
2009, but on or prior to December 31, 2010, five-sevenths (5/7) of the Modified
Number of Restricted Stock Units, rounded down to the nearest whole Share, will
vest on December 31, 2010. The remaining unvested Modified Number of Restricted
Stock Units will vest on December 31, 2011.
                    4.1.1.4. If the Change of Control occurs after December 31,
2010, but on or prior to December 31, 2011, one hundred percent (100%) of the
Modified Number of Restricted Stock Units will vest on December 31, 2011.
                    4.1.1.5. If the Change of Control occurs after December 31,
2011, but on or prior to December 31, 2012, one hundred percent (100%) of the
Modified Number of Restricted Stock Units will vest on December 31, 2012.

6



--------------------------------------------------------------------------------



 



               4.1.2. Notwithstanding anything to the contrary herein and
subject to Section 16(c) of the Plan, the Additional Modified Number of
Restricted Stock Units will be scheduled to vest in accordance with the
following schedule, subject to the Participant continuing to be a Service
Provider through each vesting date:
                    4.1.2.1. If the Change of Control is triggered by an
occurrence described in Section 4.3.2(iii) that is not approved by the Board or
an occurrence described in Section 4.3.2(iv) and the Change of Control occurs on
or prior to December 31, 2011, then:
                         4.1.2.1.1. If the Change of Control occurs on or prior
to December 31, 2008, one-seventh (1/7) of the Additional Modified Number of
Restricted Stock Units, rounded down to the nearest whole Share, will vest on
December 31, 2008. The remaining unvested Additional Modified Number of
Restricted Stock Units will vest in equal annual installments on each of the
next three (3) annual anniversaries of December 31, 2008.
                         4.1.2.1.2. If the Change of Control occurs after
December 31, 2008, but on or prior to December 31, 2009, three-sevenths (3/7) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2009. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next two (2) annual anniversaries of December 31,
2009.
                         4.1.2.1.3. If the Change of Control occurs after
December 31, 2009, but on or prior to December 31, 2010, five-sevenths (5/7) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2010. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest on December 31,
2011.
                         4.1.2.1.4. If the Change of Control occurs after
December 31, 2010, one hundred percent (100%) of the Additional Modified Number
of Restricted Stock Units will vest on December 31, 2011.
                    4.1.2.2. If the Change of Control is triggered by an
occurrence described in Section 4.3.2(iii) that is not approved by the Board or
an occurrence described in Section 4.3.2(iv) and the Change of Control occurs
after December 31, 2011, but on or prior to December 31, 2012, then one hundred
percent (100%) of the Additional Modified Number of Restricted Stock Units will
vest on December 31, 2012.
                    4.1.2.3. If the Change of Control is triggered by an
occurrence described in Sections 4.3.2(i) or (ii) or an occurrence described in
Section 4.3.2(iii) that is approved by the Board, then:
                         4.1.2.3.1. If the Change of Control occurs on or prior
to December 31, 2008, one-ninth (1/9) of the Additional Modified Number of
Restricted Stock Units, rounded down to the nearest whole Share, will vest on
December 31, 2008. The remaining unvested Additional Modified Number of
Restricted Stock Units will vest in equal annual installments on each of the
next four (4) annual anniversaries of December 31, 2008.

7



--------------------------------------------------------------------------------



 



                         4.1.2.3.2. If the Change of Control occurs after
December 31, 2008, but on or prior to December 31, 2009, three-ninths (3/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2009. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next three (3) annual anniversaries of December 31,
2009.
                         4.1.2.3.3. If the Change of Control occurs after
December 31, 2009, but on or prior to December 31, 2010, five-ninths (5/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2010. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in equal annual
installments on each of the next two (2) annual anniversaries of December 31,
2010.
                         4.1.2.3.4. If the Change of Control occurs after
December 31, 2010, but on or prior to December 31, 2011, seven-ninths (7/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2011. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest on December 31,
2012.
                         4.1.2.3.5. If the Change of Control occurs after
December 31, 2011, one hundred percent (100%) of the Additional Modified Number
of Restricted Stock Units will vest on December 31, 2012.
          4.2. Notwithstanding anything herein to the contrary, in the event the
Participant incurs a Termination of Service in Connection with a Change of
Control on account of a termination by the Company (or any Subsidiary) due to
death, Disability or any reason other than Cause or on account of a termination
by the Participant for Good Reason, then this award immediately will vest in one
hundred percent (100%) of the then unvested Modified Number of Restricted Stock
Units and the then unvested Additional Modified Number of Restricted Stock
Units.
          4.3. Definitions.
               4.3.1. For purposes of this Award Agreement, “Cause” will mean
(i) the Participant’s willful and continued failure to perform the duties and
responsibilities of his position after there has been delivered to the
Participant a written demand for performance from the Board which describes the
basis for the Board’s belief that the Participant has not substantially
performed his duties and the Participant has not taken corrective action within
thirty (30) days of such written demand; (ii) any act of personal dishonesty
taken by the Participant in connection with his responsibilities as an employee
of the Company with the intention or reasonable expectation that such action may
result in the substantial personal enrichment of the Participant; (iii) the
Participant’s conviction of, or plea of nolo contendere to, a felony that the
Board reasonably believes has had or will have a material detrimental effect on
the Company’s reputation or business; (iv) a breach of any fiduciary duty owed
to the Company by the Participant that has a material detrimental effect on the
Company’s reputation or business; (v) the Participant being found liable in any
Securities and Exchange Commission or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not the Participant admits or denies liability);
(vi) the Participant (A) obstructing or impeding; (B) endeavoring to obstruct,
impede or

8



--------------------------------------------------------------------------------



 



improperly influence, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Participant’s failure to waive
attorney-client privilege relating to communications with the Participant’s own
attorney in connection with an Investigation will not constitute “Cause”; or
(vii) the Participant’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by his
position or the Participant’s loss of any governmental or self-regulatory
license that is reasonably necessary for the Participant to perform his
responsibilities to the Company, if (A) the disqualification, bar or loss
continues for more than thirty (30) days, and (B) during that period the Company
uses its good faith efforts to cause the disqualification or bar to be lifted or
the license replaced. While any disqualification, bar or loss continues during
the Participant’s employment, the Participant will serve in the capacity
contemplated by his position to whatever extent legally permissible and, if the
Participant’s service in the capacity contemplated by his position is not
permissible, the Participant will be placed on leave (which will be paid to the
extent legally permissible).
               4.3.2. For purposes of this Award Agreement, “Change of Control”
will mean the occurrence of any of the following events: (i) the consummation by
the Company of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
(ii) the approval by the stockholders of the Company, or if stockholder approval
is not required, approval by the Board, of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; (iii) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becoming the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities; or (iv) a change in the composition of the Board, as a result
of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” will mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are either (x) elected by the Board
pursuant to Section 3.4 of the Bylaws of the Company, or (y) nominated by the
Board for election by the stockholders pursuant to Section 3.3 of the Bylaws of
the Company, in either case (x) or (y), with the affirmative votes of at least a
majority of those directors whose election or nomination was not in connection
with any transactions described in subsections (i), (ii), or (iii) or in
connection with an actual or threatened proxy contest relating to the election
of directors of the Company.
               4.3.3. For purposes of this Award Agreement, “Good Reason” will
mean the occurrence of any of the following, without the Participant’s express
written consent: (i) an adverse change in the Participant’s title or reporting
relationship, or a significant reduction of the Participant’s duties, position,
or responsibilities, relative to the Participant’s duties, position, or
responsibilities in effect immediately prior to such reduction, (ii) a material
reduction in the kind or level of employee benefits to which the Participant is
entitled immediately prior to such reduction with the result that the
Participant’s overall benefits package is significantly reduced. Notwithstanding
the foregoing, a one-time reduction that (A) also is applied to substantially
all other

9



--------------------------------------------------------------------------------



 



executive officers of the Company, or, following a Change of Control,
substantially all other executive officers of the consolidated entity that
includes the Company, and (B) reduces the level of employee benefits by a
percentage reduction of 10% or less will not constitute “Good Reason”, (iii) a
reduction in the Participant’s annual base salary or target annual incentive as
in effect immediately prior to such reduction. Notwithstanding the foregoing, a
one-time reduction that (A) also is applied to substantially all other executive
officers of the Company, or, following a Change of Control, substantially all
other executive officers of the consolidated entity that includes the Company,
and (B) reduces annual base salary or target annual incentive by a percentage
reduction of 10% or less in the aggregate will not constitute “Good Reason”,
(iv) the relocation of the Participant to a facility or location more than
twenty-five (25) miles from the location of the Company’s executive offices as
of August 6, 2006, (v) any material breach by the Company of any material
contractual obligation owed the Participant which breach is not remedied within
thirty (30) days of written notice, or (vi) the failure of the Company to obtain
the assumption of this Award Agreement by a successor.
               4.3.4. For purposes of this Award Agreement, a Participant’s
Termination of Service will be “in Connection with a Change of Control” if the
Participant incurs a Termination of Service within three (3) months prior or
eighteen (18) months following a Change of Control.
     5. Death, Disability and Termination Without Cause or Resignation for Good
Reason other than in Connection with a Change of Control.
          5.1. In the event the Participant incurs a Termination of Service
(i) on account of a termination by the Company (or any Subsidiary) for any
reason other than Cause or on account of a termination by the Participant for
Good Reason and such termination is not in Connection with a Change of Control
or (ii) due to death or Disability, the Participant will immediately vest as to
the number of Restricted Stock Units determined as follows:
               5.1.1. If the Company’s (i) Performance Period-To-Date Average
Operating Margin equals or exceeds seven and a half percent (7.5%) and (ii) the
Operating Margin for the Quarterly Performance Period immediately preceding the
Quarterly Performance Period in which the Participant incurs a Termination of
Service equals or exceeds ten percent (10%), the Administrator then will
identify the Percent of Maximum Shares Earned by comparing the Operating Margin
determined in subparagraph (ii) of this paragraph 5.1.1 to the Performance
Matrix, attached hereto as Exhibit B. The Participant will vest as of the date
of his Termination of Service in the number of Restricted Stock Units determined
by (x) multiplying the Maximum Number of Restricted Stock Units set forth on the
first page of this Award Agreement by the Percent of Maximum Shares Earned
determined in accordance with the preceding sentence, (y) subtracting the number
of any previously vested Restricted Stock Units, and (z) multiplying the
remaining number of Restricted Stock Units determined in subparagraph (x) minus
(y) of this paragraph 5.1.1 by the percentage determined by dividing the number
of Quarterly Performance Periods that have been completed prior to the date of
the Participant’s Termination of Service by 18, rounded down to the nearest
whole Share.
               5.1.2. If the Company’s (i) Performance Period-To-Date Average
Operating Margin is less than seven and a half percent (7.5%) or (ii) the
Operating Margin for the Quarterly Performance Period immediately preceding the
Quarterly Performance Period in which the Participant incurs a Termination of
Service did not equal or exceed ten percent (10%), the Participant will not vest
in any Restricted Stock Units on the date of his Termination of Service.

10



--------------------------------------------------------------------------------



 



          5.2. Definitions
               5.2.1. For purposes of this Award Agreement, “Disability” will
mean the Participant’s absence from his responsibilities with the Company on a
full-time basis for 120 calendar days in any consecutive twelve (12) month
period as a result of the Participant’s mental or physical illness or injury.
     6. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
(after taking into account any accelerated vesting that may occur as the result
of any such termination, including in accordance with Sections 4.2 and 5.1
above) awarded by this Award Agreement will thereupon be forfeited at no cost to
the Company and the Participant will have no further rights thereunder.
     7. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraphs 3 through 5 will be paid to the Participant (or in
the event of the Participant’s death, to his estate) in whole Shares as soon as
administratively practicable following the Vesting Date for the applicable
Determination Period, subject to paragraph 9, but in no event later than the end
of the calendar year that includes the Vesting Date or, if later, the fifteenth
(15th) day of the third (3rd) calendar month following the Vesting Date
(provided that the Participant will not be permitted, directly or indirectly, to
designate the taxable year of the payment). Notwithstanding the foregoing, if
some or all of the Restricted Stock Units vest on account of the Participant’s
Termination of Service (other than due to death) in accordance with paragraphs 3
through 5, the Restricted Stock Units that vest on account of the Participant’s
Termination of Service will not be considered due or payable until the
Participant has a “separation from service” within the meaning of Section 409A.
In addition, if the Participant is a “specified employee” within the meaning of
Section 409A at the time of the Participant’s separation from service (other
than due to death), then any accelerated Restricted Stock Units will be paid to
the Participant no earlier than six (6) months and one (1) day following the
date of the Participant’s separation from service unless the Participant dies
following his separation from service, in which case, the Restricted Stock Units
will be paid to the Participant’s estate as soon as practicable following his
death, subject to paragraph 9. It is the intent of this Award Agreement to
comply with the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Award Agreement or Shares issuable thereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. For purposes of this Award
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
     8. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to the Participant’s death in a form and
manner acceptable to the Administrator, pursuant to Section 5(b)(viii) of the
Plan. If no beneficiary has been designated by the Participant in a form and
manner acceptable to the Administrator, then such earned Restricted Stock Units
shall be paid to the personal representative of the Participant’s estate or in
the event no administration of the Participant’s estate is required, then to the
successor-in-interest pursuant to the Participant’s will or in accordance with
the laws of descent and distribution, as the case may be. Any such transferee
must furnish the Company with (a) written

11



--------------------------------------------------------------------------------



 



notice of his status as transferee, and (b) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
     9. Withholding of Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such shares so issuable. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by one or more of the following:
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
shares of Common Stock having a Fair Market Value equal to the minimum amount
required to be withheld, (c) delivering to the Company already vested and owned
shares of Common Stock having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such shares of Common
Stock otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Shares otherwise are scheduled
to vest pursuant to paragraph 3, 4 or 5, the Participant will permanently
forfeit such Shares and the Shares will be returned to the Company at no cost to
the Company.
     10. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     11. No Effect on Employment or Service. The Participant’s employment or
other service with the Company and its Subsidiaries is on an at-will basis only.
Accordingly, the terms of the Participant’s employment or service with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.
The transactions contemplated hereunder and the Vesting Schedule set forth on
the first page of this Award Agreement do not constitute an express or implied
promise of continued employment for any period of time.
     12. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, California 95131, or at such other address as the Company may
hereafter designate in writing.
     13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 8, this Award and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or

12



--------------------------------------------------------------------------------



 



hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
Award, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this Award and the rights
and privileges conferred hereby immediately will become null and void.
     14. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon receipt.
However, a Participant’s subsequent sale of the Shares may be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.
     17. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
     18. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
     19. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     20. Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or

13



--------------------------------------------------------------------------------



 



unenforceability will not be construed to have any effect on, the remaining
provisions of this Award Agreement.
     21. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he is not accepting this Award Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of the
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this Award of Restricted Stock Units.
     22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Participant expressly warrants that he has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Participant understands that the Plan
is discretionary in nature and may be amended, suspended or terminated by the
Company at any time. Notwithstanding the foregoing, no amendment, suspension or
termination of the Plan shall impair the Participant’s rights under this Award
of Restricted Stock Units, unless the Participant consents in writing to such
action.
     23. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by the internal substantive laws, without regard to the choice of law
rules, of the State of California.
     24. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

14



--------------------------------------------------------------------------------



 



EXHIBIT B
ATMEL CORPORATION
2005 STOCK PLAN
PERFORMANCE MATRIX FOR RESTRICTED STOCK UNITS
[INSERT PERFORMANCE MATRIX]

 



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
FOR PARTICIPANTS IN FRANCE
          Unless otherwise defined herein or in the Restricted Stock Unit
Agreement for Participants in France (attached as Exhibit A), the terms defined
in the Atmel Corporation 2005 Stock Plan (the “U.S. Plan”) and the Rules of the
Atmel Corporation 2005 Stock Plan for the Grant of Options and Restricted Stock
Units for Participants in France (the “French Subplan”) (collectively, the
“French Plan”) shall have the same defined meanings in the French Plan.
          Name:
          Address:
          You have been granted an Award of restricted stock units (“Restricted
Stock Units”), subject to the terms and conditions of the French Plan and this
Notice of Grant (the “Notice of Grant”) and the Restricted Stock Unit Agreement
for Participants in France, including Exhibit B (the “Performance Matrix”)
(together, the “Award Agreement”), as follows:

         
Grant Number:
       
 
 
 
   
Grant Date:
       
 
 
 
   
 
       
Maximum Number
of Restricted Stock Units:
  [INSERT]     
 
        Performance Period:   July 1, 2008 through December 31, 2012
 
        Performance Matrix:   The number of Restricted Stock Units, if any, in
which you may vest in accordance with the Vesting Schedule below will depend
upon your continued status as a Service Provider (except in the case of your
death) and achievement of goals for

 



--------------------------------------------------------------------------------



 



              the Company’s Operating Margin during the Performance Period and
will be determined in accordance with paragraph 2 of Exhibit A and the
Performance Matrix.
 
        Vesting Schedule:   The Participant’s Restricted Stock Units shall vest
on the dates that both of the following conditions are fulfilled (each such
date, an applicable “Vesting Date”): (a) at least 24 months have passed since
the Grant Date, and (b) the date the Administrator determines the number of
Restricted Stock Units earned in accordance with paragraph 2 of Exhibit A and
the Performance Matrix, provided that such determination will be made within
forty-five (45) days after the end of each Quarterly Performance Period
beginning on or after April 1, 2009. Except as otherwise provided in Exhibit A,
the Participant will not vest in the Restricted Stock Units unless he or she
remains a Service Provider through each Vesting Date.

          Your signature below indicates your agreement and understanding that
this Award is subject to and governed by the terms and conditions of the Plan
and this Award Agreement. For example, important additional information on
vesting and forfeiture of the Restricted Stock Units is contained in paragraphs
1 through 7 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A AND B, WHICH
CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. You further
represent that you have reviewed the French Plan and this Award Agreement in
their entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understand all provisions of the French
Plan and Award Agreement. You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the French Plan and Award Agreement. You further agree to notify the
Company upon any change in the residence address indicated below.
En signant ce contrat (« Award Agreement»), vous confirmez ainsi avoir lu et
compris les documents relatifs au Plan (Atmel Corporation 2005 Stock Plan et
Rules of the Atmel Corporation 2005 Stock Plan for the Grant of Options and
Restricted Stock Units for Participants in France), et Contrat d’Attribution
Gratuite d’Actions (Award Agreement) qui vous ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.1
 

1   By signing this Award Agreement, you acknowledge that you have read and
understood the documents relating to the Plan (Atmel Corporation 2005 Stock Plan
and the Rules of the Atmel Corporation 2005 Stock Plan for the Grant of Options
and Restricted Stock Units for Participants in France), and this Award Agreement
that were provided to you in the English language. You accept those terms and
conditions accordingly.

2



--------------------------------------------------------------------------------



 



                  PARTICIPANT:       ATMEL CORPORATION:    
 
               
 
          /s/ Steven Laub                   Signature       By: Steven Laub    
 
                            Print Name       President and Chief Executive
Officer    
 
          Title    
DATED:
             
 
 
 
                           
 
                                Residence Address            

3



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
(AS AMENDED AND RESTATED MAY 20, 2009)
RESTRICTED STOCK UNIT AGREEMENT
FOR PARTICIPANTS IN FRANCE
     1. Grant.
          The Company hereby grants to the Participant under the French Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Award Agreement and the Plan. When Shares are issued to the Participant in
accordance with paragraph 6 for vested Restricted Stock Units, par value will be
deemed paid by the Participant for each Restricted Stock Unit by services
rendered by the Participant to the Company or its Subsidiary or Affiliate, and
will be subject to the appropriate withholding for Tax-Related Items (as defined
in paragraph 9).
          The Restricted Stock Units awarded under this Award Agreement are
intended to qualify for the favorable tax and social security regime in France
under Section L. 225-197 to L. 225-197-5 of the French Commercial Code, as
amended. Certain events may affect the status of the Restricted Stock Units as
French-qualified Restricted Stock Units and the French-qualified Restricted
Stock Units may be disqualified in the future. The Company does not make any
undertaking or representation to maintain the qualified status of the Restricted
Stock Units. If the Restricted Stock Units no longer qualify as French-qualified
Restricted Stock Units, the favorable tax and social security treatment will not
apply and the Participant will be required to pay his or her portion of social
security contributions resulting from the Restricted Stock Units (as well as any
income tax that is due).
          The Company hereby grants to the Participant under the Plan an Award
of the Maximum Number of Restricted Stock Units set forth on the first page of
the Notice of Grant, subject to all of the terms and conditions in this Award
Agreement and the Plan.
     2. Vesting Schedule.
          Subject to paragraphs 1, 4 and 6, the Restricted Stock Units awarded
by this Award Agreement will vest in the Participant according to the Vesting
Schedule set forth on the first page of this Award Agreement, subject to (a) the
Participant’s continuing to be an active Service Provider for at least
twenty-four (24) months following the Grant Date and on each subsequent Vesting
Date, and (b) achievement of goals for the Company’s Operating Margin during the
Performance Period, as set forth below and in the Performance Matrix of
Exhibit B. Except in the event of a Participant’s death, to benefit from the
favorable tax and social security regime, no vesting shall occur prior to the
second anniversary of the Grant Date, or such other minimum period as required
for the vesting period applicable to French-qualified Restricted Stock Units
under Section L.225-197-1 of the French Commercial Code, as amended, or relevant
Sections of the French Tax Code or the French Social Security Code, as amended.

4



--------------------------------------------------------------------------------



 



          2.1. The number of Restricted Stock Units in which the Participant may
vest, if any, will depend upon achievement of goals for the Company’s Operating
Margin during the Performance Period and will be determined as follows:
               2.1.1. The Company’s Operating Margin for each Quarterly
Performance Period will be determined and certified by the Administrator
following the end of each such Quarterly Performance Period, but in no event
later than forty-five (45) days thereafter.
               2.1.2. Following the end of each Quarterly Performance Period
beginning with the fourth Quarterly Performance Period, but in no event later
than forty-five (45) days thereafter, the Administrator will determine and
certify the Company’s Current Average Operating Margin and the Company’s
Performance Period-To-Date Average Operating Margin.
                    2.1.2.1. If the Company’s (i) Performance Period-To-Date
Average Operating Margin equals or exceeds seven and a half percent (7.5%) and
(ii) the Operating Margin for at least four (4) of the Quarterly Performance
Periods during the Determination Period equals or exceeds ten percent (10%), the
Administrator then will identify the Percent of Maximum Shares Earned by
comparing the Company’s Current Average Operating Margin to the Performance
Matrix, attached hereto as Exhibit B. The Participant will vest on the Vesting
Date for the applicable Determination Period in the number of Restricted Stock
Units determined by (y) multiplying the Maximum Number of Restricted Stock Units
set forth on the first page of this Award Agreement by the Percent of Maximum
Shares Earned determined in accordance with the preceding sentence, rounded down
to the nearest whole Share and (z) subtracting the number of any previously
vested Restricted Stock Units.
                    2.1.2.2. If the Company’s (i) Performance Period-To-Date
Average Operating Margin is less than seven and a half percent (7.5%) or
(ii) the Company’s Operating Margin for at least four of the Quarterly
Performance Periods during the Determination Period did not equal or exceed ten
percent (10%), the Participant will not vest in any Restricted Stock Units for
that Quarterly Performance Period on the Vesting Date for the applicable
Determination Period. The number of Restricted Stock Units in which the
Participant may vest, if any, will depend upon achievement during subsequent
Quarterly Performance Periods of goals for the Company’s Operating Margin.
          2.2. Definitions.
               2.2.1. For purposes of this Award Agreement, “Annual Revenue”
will have the meaning ascribed to such term in Section 3(d) of the Plan, but
will be determined on a quarterly basis for each Quarterly Performance Period.
Annual Revenue for a Quarterly Performance Period will be adjusted in accordance
with Section 3(jj) of the U.S. Plan to exclude the Company’s FAS 123R stock
compensation expense, legal, accounting and related expenses associated with
independent investigations, restructuring and impairment charges, and
acquisition related charges incurred during such Quarterly Performance Period.
               2.2.2. For purposes of this Award Agreement, “Current Average
Operating Margin” will mean:

5



--------------------------------------------------------------------------------



 



                    2.2.2.1. As of the end of the fourth Quarterly Performance
Period, the average of the Operating Margins for the first four (4) Quarterly
Performance Periods;
                    2.2.2.2. As of the end of the fifth Quarterly Performance
Period, the average of the (4) four highest Operating Margins for the period
including such Quarterly Performance Period and the four (4) immediately
preceding consecutive Quarterly Performance Periods; and
                    2.2.2.3. As of the end of each Quarterly Performance Period
thereafter, the average of the (4) four highest Operating Margins for the period
including such Quarterly Performance Period and the five (5) immediately
preceding consecutive Quarterly Performance Periods.
               2.2.3. For purposes of this Award Agreement, “Determination
Period” will mean:
                    2.2.3.1. As of the end of the fourth Quarterly Performance
Period and the fifth Quarterly Performance Period, the period including the
first four (4) Quarterly Performance Periods and the first five (5) Quarterly
Performance Periods, respectively;
                    2.2.3.2. As of the end of each Quarterly Performance Period
thereafter, the period including such Quarterly Performance Period and the five
(5) immediately preceding consecutive Quarterly Performance Periods.
               2.2.4. For purposes of this Award Agreement, “Operating Margin”
will mean, as to any Quarterly Performance Period, the percentage equal to the
Company’s Operating Profit for such Quarterly Performance Period divided by the
Company’s Annual Revenue as determined on a quarterly basis for such Quarterly
Performance Period.
               2.2.5. For purposes of this Award Agreement, “Operating Profit”
for a Quarterly Performance Period will have the meaning ascribed to such term
in Section 3(bb) of the Plan. Operating Profit for a Quarterly Performance
Period will be adjusted in accordance with Section 3(jj) of the U.S. Plan to
exclude the following from the Company’s operating expenses: FAS 123R stock
compensation expense, legal, accounting and related expenses associated with
independent investigations, restructuring and impairment charges, and
acquisition related charges incurred during such Quarterly Performance Period.
               2.2.6. For purposes of this Award Agreement, “Performance
Period-To-Date Average Operating Margin” will mean, as of the end of a Quarterly
Performance Period, the average of the Operating Margins for the period
including such Quarterly Performance Period and all previous Quarterly
Performance Periods.
               2.2.7. For purposes of this Award Agreement, “Quarterly
Performance Period” will mean each fiscal quarter of the Company that occurs
during the Performance Period. For the avoidance of doubt, the Performance
Period will consist of eighteen (18) Quarterly Performance Periods commencing on
July 1, 2008.
          2.3. When Shares are issued to the Participant in accordance with
paragraph 6 for vested Restricted Stock Units, par value will be deemed paid by
the Participant for each Restricted Stock

6



--------------------------------------------------------------------------------



 



Unit by services rendered by the Participant to the Company or its Subsidiary or
Affiliate, and will be subject to the appropriate withholding for Tax-Related
Items (as defined in paragraph 8).
     3. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 2 through 7, the Participant will have no right to settlement of any
such Restricted Stock Units. Prior to actual settlement of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
Settlement of any vested Restricted Stock Units will be made in whole Shares
only and not cash.
     4. [insert for certain employees: Change of Control.
          4.1. In the event of a Change of Control during the Performance
Period, the Performance Period shall be deemed to end immediately prior to the
Change of Control. However, the Participant may be entitled to vest in a portion
of the Restricted Stock Units (the “Modified Number of Restricted Stock Units”)
in accordance with the time-based conditions set forth in Section 4.1.1 below.
The Modified Number of Restricted Stock Units will be the amount equal to
(A) fifty percent (50%) of the Maximum Number of Restricted Stock Units set
forth on the first page of this Award Agreement less (B) the number of any
previously vested Restricted Stock Units. In addition, the Participant may be
entitled to vest in an additional number of Restricted Stock Units (the
“Additional Modified Number of Restricted Stock Units”) in accordance with the
time-based conditions set forth in Section 4.1.2 below. The Additional Modified
Number of Restricted Stock Units will be the amount equal to (Y) fifty percent
(50%) of the Maximum Number of Restricted Stock Units set forth on the first
page of this Award Agreement less (Z) the Modified Number of Restricted Stock
Units; provided, however, that if the Participant has previously vested in more
than fifty percent (50%) of such Maximum Number of Restricted Stock Units, the
Additional Modified Number of Restricted Stock Units will be the amount equal to
(i) the Maximum Number of Restricted Stock Units set forth on the first page of
this Award Agreement, less (ii) the number of previously vested Restricted Stock
Units.
By way of example, the following table shows the Modified Number of Restricted
Stock Units and the Additional Modified Number of Restricted Stock Units,
assuming the Participant had been awarded a Maximum Number of Restricted Stock
Units of 100 and assuming the Participant had previously vested in the
Restricted Stock Units set forth below:

                              Scenario 1   Scenario 2   Scenario 3
Already vested RSUs
    30       50       60  
Modified Number of Restricted Stock Units
    20       0       0  
Additional Modified Number of Restricted Stock Units
    30       50       40  

7



--------------------------------------------------------------------------------



 



               4.1.1. Notwithstanding anything to the contrary herein and
subject to Section 16(c) of the Plan, the Modified Number of Restricted Stock
Units will be scheduled to vest in accordance with the following schedule,
subject to the Participant continuing to be an active Service Provider through
each vesting date:
                    4.1.1.1. If the Change of Control occurs on or prior to
December 31, 2008, one-seventh (1/7) of the Modified Number of Restricted Stocks
Units, rounded down to the nearest whole Share, will vest on a date that is
24 months from the Grant Date. The remaining unvested Modified Number of
Restricted Stock Units will vest in two (2) equal installments on December 31,
2010 and on December 31, 2011.
                    4.1.1.2. If the Change of Control occurs after December 31,
2008, but on or prior to December 31, 2009, three-sevenths (3/7) of the Modified
Number of Restricted Stock Units, rounded down to the nearest whole Share, will
vest on a date that is 24 months from the Grant Date. The remaining unvested
Modified Number of Restricted Stock Units will vest in two (2) equal
installments on December 31, 2010 and on December 31, 2011.
                    4.1.1.3. If the Change of Control occurs after December 31,
2009, but on or prior to December 31, 2010, five-sevenths (5/7) of the Modified
Number of Restricted Stock Units, rounded down to the nearest whole Share (as
defined in the applicable RSU Award Agreement), will vest on December 31, 2010.
The remaining unvested Modified Number of Restricted Stock Units will vest on
December 31, 2011.
                    4.1.1.4. If the Change of Control occurs after December 31,
2010, but on or prior to December 31, 2011, one hundred percent (100%) of the
Modified Number of Restricted Stock Units will vest on December 31, 2011.
                    4.1.1.5. If the Change of Control occurs after December 31,
2011, but on or prior to December 31, 2012, one hundred percent (100%) of the
Modified Number of Restricted Stock Units will vest on December 31, 2012.
               4.1.2. Notwithstanding anything to the contrary herein and
subject to Section 16(c) of the Plan, the Additional Modified Number of
Restricted Stock Units will be scheduled to vest in accordance with the
following schedule, subject to the Participant continuing to be an active
Service Provider through each vesting date:
                    4.1.2.1. If the Change of Control is triggered by an
occurrence described in Section 4.3.2(iii) that is not approved by the Board or
an occurrence described in Section 4.3.2(iv) and the Change of Control occurs on
or prior to December 11, 2011, then:
                              4.1.2.1.1. If the Change of Control occurs on or
prior to December 31, 2008, one-seventh (1/7) of the Additional Modified Number
of Restricted Stock Units, rounded down to the nearest whole Share, will vest on
a date that is 24 months from the Grant Date. The remaining unvested Modified
Number of Restricted Stock Units will vest in two (2) equal installments on
December 31, 2010 and on December 31, 2011.
                              4.1.2.1.2. If the Change of Control occurs after
December 31, 2008, but on or prior to December 31, 2009, three-sevenths (3/7) of
the Additional Modified

8



--------------------------------------------------------------------------------



 



Number of Restricted Stock Units, rounded down to the nearest whole Share, will
vest on a date that is 24 months from the Grant Date. The remaining unvested
Modified Number of Restricted Stock Units will vest in two (2) equal
installments on December 31, 2010 and on December 31, 2011.
                              4.1.2.1.3. If the Change of Control occurs after
December 31, 2009, but on or prior to December 31, 2010, five-sevenths (5/7) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2010. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest on December 31,
2011.
                              4.1.2.1.4. If the Change of Control occurs after
December 31, 2010, one hundred percent (100%) of the Additional Modified Number
of Restricted Stock Units will vest on December 31, 2011.
                    4.1.2.2. If the Change of Control is triggered by an
occurrence described in Section 4.3.2(iii) that is not approved by the Board or
an occurrence described in Section 4.3.2(iv) and the Change of Control occurs
after December 11, 2011, but on or prior to December 31, 2012, then one hundred
percent (100%) of the Additional Modified Number of Restricted Stock Units will
vest on December 31, 2012.
                    4.1.2.3. If the Change of Control is triggered by an
occurrence described in Sections 4.3.2(i) or (ii) or an occurrence described in
Section 4.3.2(iii) that is approved by the Board, then:
                         4.1.2.3.1. If the Change of Control occurs on or prior
to December 31, 2008 one-ninth (1/9) of the Additional Modified Number of
Restricted Stocks Units, rounded down to the nearest whole Share, will vest on a
date that is 24 months from the Grant Date. The remaining unvested Modified
Number of Restricted Stock Units will vest in three (3) equal installments on
December 31, 2010, on December 31, 2011 and on December 31, 2012.
                         4.1.2.3.2. If the Change of Control occurs after
December 31, 2008, but on or prior to December 31, 2009, three-ninths (3/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on a date that is 24 months from the Grant Date.
The remaining unvested Modified Number of Restricted Stock Units will vest in
three (3) equal installments on December 31, 2010, on December 31, 2011 and on
December 31, 2012.
                         4.1.2.3.3. If the Change of Control occurs after
December 31, 2009, but on or prior to December 31, 2010, five-ninths (5/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2010. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest in two (32 equal
installments on December 31, 2011 and on December 31, 2012.
                         4.1.2.3.4. If the Change of Control occurs after
December 31, 2010, but on or prior to December 31, 2011, seven-ninths (7/9) of
the Additional Modified Number of Restricted Stock Units, rounded down to the
nearest whole Share, will vest on December 31, 2011. The remaining unvested
Additional Modified Number of Restricted Stock Units will vest on December 31,
2012.

9



--------------------------------------------------------------------------------



 



                         4.1.2.3.5. If the Change of Control occurs after
December 31, 2011, one hundred percent (100%) of the Additional Modified Number
of Restricted Stock Units will vest on December 31, 2012.
          4.2. Notwithstanding anything herein to the contrary, in the event the
Participant incurs a Termination of Service in Connection with a Change of
Control on account of a termination by the Company (or any Subsidiary) due to
Disability or any reason other than Cause or on account of a termination by the
Participant for Good Reason, then this award immediately will vest in one
hundred percent (100%) of (i) the then unvested Modified Number of Restricted
Stock Units and (ii) the then unvested Additional Modified Number of Restricted
Stock Units and the corresponding Shares delivered as soon as administratively
practicable following the date that is the later of 24 months after the Grant
Date or upon Termination of Service in accordance with this section. [INCLUDE
THIS SECTION IF AT THE TIME OF GRANT, THE INDIVIDUAL IS SUBJECT TO U.S. TAXATION
OR ATMEL DETERMINES THAT THE INDIVIDUAL IS LIKELY TO BECOME SUBJECT TO U.S.
TAXATION DURING THE PERFORMANCE PERIOD: However, in the event that the
Participant is or becomes subject to U.S. taxation during the Performance Period
and the Participant incurs a Termination of Service in accordance with this
Section 4.2, then this award will immediately vest in one hundred percent (100%)
of the then unvested Modified Number of Restricted Stock Units and the
corresponding Shares will be delivered to Participant as soon as
administratively practicable after vesting in accordance with paragraph 6]. In
the event the Participant incurs a Termination of Service in Connection with a
Change in Control due to death, this award will automatically vest and Shares
will be issued in accordance with paragraph 8.
          4.3. Definitions.
               4.3.1. For purposes of this Award Agreement, “Cause” will mean
(i) the Participant’s willful and continued failure to perform the duties and
responsibilities of his or her position after there has been delivered to the
Participant a written demand for performance from the CEO which describes the
basis for the CEO’s belief that the Participant has not substantially performed
his or her duties and the Participant has not corrected such failure within
30 days of such written demand; (ii) any act of personal dishonesty taken by the
Participant in connection with his or her responsibilities as an employee of the
Company with the intention or reasonable expectation that such action may result
in the substantial personal enrichment of the Participant; (iii) the
Participant’s conviction of, or plea of nolo contendere to, a felony that the
Board reasonably believes has had or will have a material detrimental effect on
the Company’s reputation or business; (iv) a breach of any fiduciary duty owed
to the Company by the Participant that has a material detrimental effect on the
Company’s reputation or business; (v) the Participant being found liable in any
Securities and Exchange Commission or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not the Participant admits or denies liability);
(vi) the Participant (A) obstructing or impeding, (B) endeavoring to obstruct,
impede or improperly influence, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”); however, the Participant’s failure to waive
attorney-client privilege relating to communications with his or her own
attorney in connection with an Investigation will not constitute “Cause”; or
(vii) the Participant’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by his or
her position or the Participant’s loss of any governmental or self-regulatory

10



--------------------------------------------------------------------------------



 



license that is reasonably necessary for the Participant to perform his or her
responsibilities to the Company, if (A) the disqualification, bar or loss
continues for more than thirty (30) days, and (B) during that period the Company
uses its good faith efforts to cause the disqualification or bar to be lifted or
the license replaced, it being understood that while any disqualification, bar
or loss continues during the Participant’s employment, the Participant will
serve in the capacity contemplated by his or her position to whatever extent
legally permissible and, if the Participant’s service in the capacity
contemplated by his or her position is not permissible, he or she will be placed
on leave (which will be paid to the extent legally permissible).
               4.3.2. For purposes of this Award Agreement, “Change of Control”
will mean the occurrence of any of the following events: (i) the consummation by
the Company of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; (iii) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becoming the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing more
than 50% of the total voting power represented by the Company’s then outstanding
voting securities; or (iv) a change in the composition of the Board occurring
within a one-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” will mean directors who
either (A) are directors of the Company as of the date hereof, or (B) are either
(x) elected by the Board pursuant to Section 3.4 of the Bylaws of the Company,
or (y) nominated by the Board for election by the stockholders pursuant to
Section 3.3 of the Bylaws of the Company, in either case (x) or (y), with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
               4.3.3. For purposes of this Award Agreement, “Good Reason” will
mean the Participant’s termination of employment within ninety (90) days
following the end of the Cure Period (as defined below) as a result of the
occurrence of any of the following without the Participant’s consent: (i) a
material diminution of the Participant’s authority, duties, or responsibilities,
relative to the Participant’s authority, duties, or responsibilities in effect
immediately prior to such reduction, [insert for certain employees: provided,
however, that a reduction of authority, duties, or responsibilities that occurs
solely as a necessary and direct consequence of the Company undergoing a Change
of Control and being made part of a larger entity will not be considered
material,] (ii) a material diminution by the Company in the base salary of the
Participant as in effect immediately prior to such reduction); provided,
however, that following a Change of Control, a comparable reduction of the Base
Pay of substantially all other executives of the consolidated entity that
includes the Company will not constitute “Good Reason”, or (iii) the relocation
of the Participant to a facility or a location more than fifty (50) miles from
the Participant’s then present location; provided, however, that the Participant
must provide written notice to the Board of the condition that could constitute
a “Good Reason” event within ninety (90)

11



--------------------------------------------------------------------------------



 



days of the initial existence of such condition and such condition must not have
been remedied by the Company within thirty (30) days (the “Cure Period”) of such
written notice.
               4.3.4. For purposes of this Award Agreement, a Participant’s
Termination of Service will be “in Connection with a Change of Control” if the
Participant incurs a Termination of Service within three (3) months prior or
eighteen (18) months following a Change of Control.]
     5. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be an
active Service Provider for any or no reason, other than the Participant’s
death, then the unvested Restricted Stock Units (after taking into account any
accelerated vesting that may occur as the result of any such termination,
including in connection with Section 4.2 above) awarded by this Award Agreement
will thereupon be forfeited at no cost to the Company and the Participant will
have no further rights thereunder.
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraphs 3, 4 or 8 will be paid to the Participant (or in the
event of the Participant’s death, to his or her heirs) in whole Shares as soon
as administratively practicable after vesting, subject to paragraph 8, but in
each such case no later than the date that is two-and-one-half months from the
end of the Company’s tax year that includes the vesting date, except as
otherwise provided in Section 8 below. Notwithstanding anything in the French
Plan or this Award Agreement to the contrary, if the vesting of the balance, or
some lesser portion of the balance, of the Restricted Stock Units is accelerated
in connection with the Participant ceasing to be a Service Provider (provided
that such cessation is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
(x) the Participant is a “specified employee” within the meaning of Section 409A
at the time of such cessation and (y) the payment of such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to the Participant on or within the six (6) month period following the
Participant ceasing to be a Service Provider, then the payment of such
accelerated Restricted Stock Units will not be made until the date six
(6) months and one (1) day following the date of such cessation, unless the
Participant dies during such six (6) month period, in which case, the Restricted
Stock Units will be paid to the Participant’s heirs as soon as practicable
following his or her death, subject to paragraph 8. It is the intent of this
Award Agreement to comply with the requirements of Section 409A so that none of
the Restricted Stock Units provided under this Award Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. For purposes
of this Award Agreement, “Section 409A” means Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
     7. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities law. However, a Participant’s subsequent sale of
the Shares may be subject to any market blackout-period that may be imposed by
the Company and must comply with the Company’s insider trading policies, and any
other applicable securities laws.
          In addition, the Participant may not sell or transfer the Shares
issued at vesting of the Restricted Stock Units prior to the second anniversary
of each of the respective vesting dates, or

12



--------------------------------------------------------------------------------



 



such other period as is required to comply with the minimum mandatory holding
period applicable to French-qualified Restricted Stock Units under Section L.
225—197-1 of the French Commercial Code, the relevant sections of the French Tax
Code or of the French Social Security Code, as amended, to benefit from the
favorable tax and social security regime. Notwithstanding the above, the
Participant’s heirs, in the case of the Participant’s death or the Participant,
in case of Disability (as defined under the French Plan), are not subject to
this restriction on the sale of Shares. To ensure compliance with these
restrictions, the Shares the Participant receives at vesting of the Restricted
Stock Units may be held with a broker designated by the Company (or according to
any procedure implemented by the Company to ensure compliance with the
restrictions) until such Shares are sold. These restrictions will apply even
after the Participant is no longer employed by the Company or its Subsidiary or
Affiliate.
          Further, as long as the Restricted Stock Units and the Shares acquired
at vesting of the Restricted Stock Units maintain their French-qualified status,
the Shares cannot be sold during certain “Closed Periods” as provided for by
Section L. 225—197-1 of the French Commercial Code, as amended, and as
interpreted by the French administrative guidelines, so long as these Closed
Periods are applicable to Shares issued pursuant to French-qualified Restricted
Stock Units, and to the extent applicable.
          If the Participant qualifies as a managing director under French law
(“mandataires sociaux,” i.e., Président du Conseil d’Administration, Directeur
Général, Directeur Général Délégué, Membre du Directoire, Gérant de Sociétés par
actions), the Participant is also subject to shareholding restrictions under
French law and the Participant must hold 20% of the Shares received upon vesting
of the Restricted Stock Units and may not sell such Shares until the Participant
ceases to serve as a managing director, as long as this restriction is a
requirement under French law and unless law or regulations provide for a lower
percentage (in which case these requirements apply to the lower percentage of
Shares held).
     8. Payments after Death. If the Participant terminates active service
because of death, the Restricted Stock Units granted under this Award Agreement
will become fully vested and transferable to the Participant’s heirs. The
Participant’s heirs may request issuance of the Shares subject to the Restricted
Stock Units within six (6) months of the Participant’s death. Any such heirs
must furnish the Company with (a) written notice of his or her status as heir,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer. If the Participant’s heirs do not request the issuance of Shares
subject to the Restricted Stock Units within six months of the Participant’s
death, the Restricted Stock Units will be forfeited. The Participant’s heirs are
not subject to the restriction on the sale of Shares described in paragraph 7.
     9. Responsibility for Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”). The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may satisfy such withholding for Tax-Related Items,
in whole or in part (without limitation) by one or more of the following:

13



--------------------------------------------------------------------------------



 



               a) accepting cash from the Participant;
               b) withholding from Shares otherwise deliverable to the
Participant upon vesting/settlement of the Restricted Stock Unit having a Fair
Market Value equal to the minimum statutory withholding amount or such other
amount as may be necessary to avoid adverse accounting treatment;
               c) accepting already vested and owned Shares of the Participant
having a Fair Market Value equal to the amount required to be withheld;
               d) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Participant’s
employer (the “Employer”);
               e) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Restricted Stock Units equal to the amount required to
be withheld; or
               f) arranging for the sale of Shares issued upon
vesting/settlement of the Restricted Stock Units (on the Participant’s behalf
and at the Participant’s direction pursuant to this authorization) equal to
amount required to be withheld.
If the obligation for Tax-Related Items is satisfied by withholding from Shares
otherwise deliverable to the Participant, the Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Restricted
Stock Units. The Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s. Further, if the Participant has relocated to a different
jurisdiction between the Grant Date and the date of any taxable event, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of participation in the French Plan that cannot be satisfied by the
means previously described. The Participant will permanently forfeit the
Restricted Stock Units and the Company may refuse to deliver the Shares if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this paragraph.
     10. Rights as Stockholder. Neither the Participant nor any person claiming
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares subject to the limitations set forth
in paragraph 7.
     11. Nature of Grant. In accepting the Award, the Participant acknowledges
that:

14



--------------------------------------------------------------------------------



 



               a) the French Plan is established voluntarily by the Company, it
is discretionary in nature and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the French
Plan and this Award Agreement; notwithstanding the foregoing, no amendment,
suspension or termination of the French Plan shall impair the Participant’s
rights under this Award of Restricted Stock Units, unless the Participant
consents in writing to such action;
               b) the grant of the Restricted Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
Awards of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted repeatedly in the past;
               c) all decisions with respect to future Restricted Stock Unit
Awards, if any, will be at the sole discretion of the Company;
               d) the Participant’s participation in the French Plan and the
vesting schedule set forth on the first page of this Award Agreement shall not
create a right to further employment with the Employer and shall not interfere
with the ability of the Employer to terminate any employment relationship at any
time;
               e) the Participant is voluntarily participating in the French
Plan;
               f) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the employment contract, if any;
               g) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;
               h) in the event that the Participant is not an employee of the
Company, the Restricted Stock Units Award and the Participant’s participation in
the French Plan will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the Restricted Stock Units Award
will not be interpreted to form an employment contract with any Subsidiary or
Affiliate of the Company;
               i) the future value of the underlying Shares is unknown and
cannot be predicted with certainty;
               j) the value of the Shares acquired upon vesting or settlement of
the Restricted Stock Units may increase or decrease in value;
               k) in consideration of the Award of the Restricted Stock Units,
no claim or entitlement to compensation or damages shall arise from termination
of the Restricted Stock Units or

15



--------------------------------------------------------------------------------



 



diminution in value of the Restricted Stock Units or Shares subject to the
Restricted Stock Units resulting from termination of the Participant’s
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and the Participant irrevocably releases
the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Award Agreement, the
Participant shall be deemed irrevocably to have waived any entitlement to pursue
such claim;
               l) in the event of termination of the Participant’s status as a
Service Provider (whether or not in breach of local labor laws), the
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate effective as of the date that the Participant is no longer
actively providing service and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Administrator shall
have the exclusive discretion to determine when the Participant is no longer
actively providing service as a Service Provider for purposes of the Restricted
Stock Units Award;
               m) the Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding participation in
the French Plan, or the acquisition or sale of the underlying Shares; and
               n) the Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding participation in the
Plan before taking any action related to the French Plan.
     12. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, California 95131, U.S.A. or at such other address as the Company may
hereafter designate in writing.
     13. Grant is Not Transferable. Except in the case of the Participant’s
death, as provided in paragraph 7, this Award and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void.
     14. Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Award Agreement and any other
Restricted Stock Units Award materials by and among, as applicable, the
Employer, the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the French Plan.
          The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the

16



--------------------------------------------------------------------------------



 



Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the French Plan (“Data”).
          The Participant understands that Data will be transferred to E*Trade
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than France. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, E*Trade and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the French Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the French Plan.
          The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. The Participant understands, however, that
refusing or withdrawing his or her consent may affect the Participant’s ability
to participate in the French Plan. For more information on the consequences of
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.
     15. Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such

17



--------------------------------------------------------------------------------



 



reasonable period of time following the date of vesting of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.
     17. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the French
Plan, the provisions of the French Plan will govern.
     18. Language. If the Participant has received any document related to the
French Plan or this Restricted Stock Unit translated into French and if the
translated version had a different meaning than the English version, the English
version will control.
          By signing and returning this document providing for the terms and
conditions of the grant, the Participant confirms having read and understood the
documents relating to this grant (the U.S. Plan, the French Subplan and this
Award Agreement) which were provided in English language. The Participant
accepts the terms of those documents accordingly.
          En signant et renvoyant le présent document décrivant les termes et
conditions de l’attribution, le Participant confirme ainsi avoir lu et compris
les documents relatifs à cette attribution (le Plan U.S., le Sous-Plan RSU pour
la France et ce contrat) qui ont été communiqués en langue anglaise. Le
Participant accepte les termes en connaissance de cause.
     19. Administrator Authority. The Administrator will have the power to
interpret the French Plan and this Award Agreement and to adopt such rules for
the administration, interpretation and application of the French Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Administrator in good faith will be final and binding upon Participant,
the Company and all other interested persons. No member of the Board or its
Committee administering the French Plan will be personally liable for any
action, determination or interpretation made in good faith with respect to the
French Plan or this Award Agreement.
     20. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     21. Agreement Severable. In the event that any provisions of this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
     22. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the French Plan can
be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the French
Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of the Participant, to comply with Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section

18



--------------------------------------------------------------------------------



 



409A prior to the actual payment of Shares pursuant to this Award of Restricted
Stock Units. Note that any modification of the Restricted Stock Units may result
in the loss of favorable French-qualified tax and social security contributions
treatment.
     23. Acknowledgment of the Plan. By accepting this Restricted Stock Units
Award, the Participant expressly warrants that he or she has received Restricted
Stock Units under the French Plan, and has received, read and understood a
description of the French Plan.
     24. Securities Law Information. For employees residing in the EEA,
additional information about the Plan is available in a disclosure statement for
employees (intended to comply with exemption from the obligation to publish a
prospectus under Article 4(1)(e) of Directive 2003/71/EC of the European
Parliament and of the Council of 4 November 2003 on the Prospectus to be
Published when Securities are Offered to the Public or Admitted to Trading). The
statement is available on Atmel’s intranet at
http://www-sjo.atmel.com/sjo/formf.html.
     25. Notice of Governing Law and Venue. This Award of Restricted Stock Units
shall be governed by the internal substantive laws, without regard to the choice
of law rules, of the State of California, U.S.A.
          For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Award or the
Award Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California, U.S.A., and agree that such litigation
shall be conducted only in the courts of Santa Clara, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award is made and/or to be performed.
     26. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the French
Plan or future Restricted Stock Units that may be awarded under the French Plan
by electronic means, or to request the Participant’s consent to participate in
the French Plan by electronic means. The Participant hereby consents to receive
such documents by electronic delivery and if requested, to agree to participate
in the French Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

19



--------------------------------------------------------------------------------



 



EXHIBIT B
ATMEL CORPORATION
2005 STOCK PLAN
PERFORMANCE MATRIX FOR RESTRICTED STOCK UNITS
[INSERT PERFORMANCE MATRIX]

